Exhibit 10.25

THIRD AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

AMONG

RBS CITIZENS, N.A.

(AS LENDER AND AS AGENT)

AND

THE FINANCIAL INSTITUTIONS PARTY HERETO

FROM TIME TO TIME

(AS LENDERS)

WITH

PC CONNECTION, INC.

(AS BORROWER)

AND

GOVCONNECTION, INC.

PC CONNECTION SALES CORPORATION

MOREDIRECT, INC.

PROFESSIONAL COMPUTER CENTER, INC.

(AS GUARANTORS)

February 24, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   I.  

DEFINITIONS

     1      1.1  

Accounting Terms

     1      1.2  

General Terms

     2      1.3  

Uniform Commercial Code Terms

     15      1.4  

Certain Matters of Construction

     16    II.  

ADVANCES, PAYMENTS

     16      2.1  

Revolving Advances

     16      2.2  

Procedure for Revolving Advances Borrowing; Eurodollar Advances

     16      2.3  

Disbursement of Advance Proceeds

     19      2.4  

[Reserved]

     19      2.5  

Maximum Advances

     19      2.6  

Repayment of Advances

     19      2.7  

Repayment of Excess Advances

     20      2.8  

Statement of Account

     20      2.9  

Letters of Credit

     20      2.10  

Issuance of Letters of Credit

     21      2.11  

Requirements For Issuance of Letters of Credit

     21      2.12  

Additional Payments

     23      2.13  

Manner of Borrowing and Payment

     23      2.14  

[Reserved]

     24      2.15  

Use of Proceeds

     24      2.16  

Defaulting Lender

     25      2.17  

Increase of Commitments. At any time during the Term, the Borrower shall have
the right, but not the obligation, upon no less than ninety (90) days written
notice to the Agent, to increase the Maximum Advance Amount by an aggregate
amount not to exceed $30,000,000 under terms and conditions identical to those
of the Revolving Advances, such additional amounts to be provided by the then
existing Lenders or such other persons who become Lenders in connection
therewith; provided that no such existing Lender shall be obligated to provide
any such Advance in connection with the increase in the Maximum Advance Amount,
and this section shall not be deemed a commitment by any Lender to increase such
Maximum Advance Amount.

     25    III.  

INTEREST AND FEES

     26      3.1  

Interest

     26      3.2  

Letter of Credit Fees

     26      3.3  

Fees

     27      3.4  

[Reserved]

     27      3.5  

[Reserved]

     27      3.6  

Computation of Interest and Fees

     28      3.7  

Maximum Charges

     28      3.8  

Increased Costs

     28      3.9  

Basis For Determining Interest Rate Inadequate or Unfair

     29      3.10  

Capital Adequacy

     29   

 

i



--------------------------------------------------------------------------------

  3.11  

Gross Up for Taxes

     30      3.12  

Withholding Tax Exemption

     30    IV.  

COLLATERAL: GENERAL TERMS

     31      4.1  

Security Interest in the Collateral

     31      4.2  

Perfection of Security Interest

     31      4.3  

Disposition of Collateral

     32      4.4  

Preservation of Collateral

     32      4.5  

Ownership of Collateral

     32      4.6  

Defense of Agent’s and Lenders’ Interests

     32      4.7  

Books and Records

     33      4.8  

Financial Disclosure

     33      4.9  

Compliance with Laws

     33      4.10  

Inspection of Premises

     33      4.11  

Insurance

     34      4.12  

Failure to Pay Insurance

     35      4.13  

Payment of Taxes

     35      4.14  

Payment of Leasehold Obligations

     35      4.15  

Receivables

     36      4.16  

[Reserved]

     38      4.17  

Maintenance of Equipment

     38      4.18  

Exculpation of Liability

     38      4.19  

Environmental Matters

     38      4.20  

Financing Statements

     40    V.  

REPRESENTATIONS AND WARRANTIES

     41      5.1  

Authority

     41      5.2  

Formation and Qualification

     41      5.3  

Survival of Representations and Warranties

     42      5.4  

Tax Returns

     42      5.5  

Financial Statements

     42      5.6  

Corporate Name

     42      5.7  

O.S.H.A. and Environmental Compliance

     43      5.8  

Solvency; No Litigation, Violation, Indebtedness or Default

     43      5.9  

[Reserved]

     44      5.10  

Licenses and Permits

     44      5.11  

Default of Indebtedness

     45      5.12  

No Default

     45      5.13  

[Reserved]

     45      5.14  

Margin Regulations

     45      5.15  

Investment Company Act

     45      5.16  

Disclosure

     45      5.17  

[Reserved]

     45      5.18  

Interest Rate Protection Agreement

     46      5.19  

Conflicting Agreements

     46      5.20  

Application of Certain Laws and Regulations

     46      5.21  

Business and Property of Borrower

     46      5.22  

Section 20 Subsidiaries

     46      5.23  

Investigations, Audits, Etc

     46      5.24  

Brokerage

     46   

 

ii



--------------------------------------------------------------------------------

VI.  

AFFIRMATIVE COVENANTS

     47      6.1  

Payment of Fees

     47      6.2  

Conduct of Business and Maintenance of Existence and Assets

     47      6.3  

Violations

     47      6.4  

Leasehold Agreements

     47       

Borrower shall (a) provide to Agent no later than thirty (30) days after the
Closing Date landlord agreements (and, if applicable, affirmations of landlord
agreements) satisfactory to Agent with respect to all premises leased by the
Borrower or any Guarantor which are listed on Schedule 6.4, (b) prior to
Borrower or any Guarantor changing its chief executive office or moving the
location of its books and records, notify the Agent of its intention to do so
and, (c) prior to Borrower or any Guarantor changing its chief executive office
or moving the location of its books and records, if Agent in its sole discretion
so requires, provide to Agent (i) landlord agreements satisfactory to Agent with
respect to the premises that are such new chief executive office or location of
books and records, and (ii) an updated Schedule 6.4 which accurately states the
location of all premises with respect to which landlord agreements have been
provided to the Agent (the premises listed on Schedule 6.4 from time to time
shall be referred to herein as the “Landlord Access Properties”);

     47      6.5  

Minimum Consolidated Net Worth

     48      6.6  

Maximum Funded Debt Ratio

     48      6.7  

Execution of Supplemental Instruments

     48      6.8  

Payment of Indebtedness

     48      6.9  

Standards of Financial Statements

     48      6.10  

Covenant to Assume Obligations and Give Security

     48      6.11  

Further Assurances

     49      6.12  

Keeping of Books and Records

     49      6.13  

Bank Accounts

     49    VII.  

NEGATIVE COVENANTS

     50      7.1  

Merger, Consolidation, Acquisition and Sale of Assets

     50      7.2  

Creation of Liens

     50      7.3  

Guarantees

     50      7.4  

Investments

     50      7.5  

Loans

     51      7.6  

[Reserved]

     51      7.7  

[Reserved]

     51      7.8  

Indebtedness

     51      7.9  

Nature of Business

     51      7.10  

Transactions with Affiliates

     51      7.11  

Subsidiaries

     52      7.12  

Fiscal Year and Accounting Changes

     52      7.13  

Pledge of Credit

     52      7.14  

Amendment of Articles of Incorporation, By-Laws

     52      7.15  

Compliance with ERISA

     52      7.16  

Prepayment of Indebtedness

     53      7.17  

Other Agreements

     53    VIII.  

CONDITIONS PRECEDENT

     53      8.1  

Conditions to Initial Advances

     53   

 

iii



--------------------------------------------------------------------------------

  8.2  

Conditions to Each Advance

     56    IX.  

INFORMATION AS TO BORROWER

     57      9.1  

Disclosure of Material Matters

     57      9.2  

Schedules

     57      9.3  

Environmental Reports

     57      9.4  

Litigation

     57      9.5  

Material Occurrences

     57      9.6  

Permitted Acquisitions

     58       

For any Permitted Acquisition with respect to which the aggregate consideration
paid or payable by Borrower (including earn out payments, seller paper or
deferred purchase price payments) exceeds $10,000,000, (a) notify Agent in
writing no less than ten (10) Business Days prior to the date that such
acquisition is consummated, and (b) furnish to Agent no less than ten (10)
Business Days prior to the date that such acquisition is consummated a pro forma
Compliance Certificate satisfactory to the Agent demonstrating that no Default
or Event of Default shall have occurred or result from such Acquisition.

     58      9.7  

Annual Financial Statements

     58      9.8  

Quarterly Financial Statements

     59      9.9  

[Reserved]

     59      9.10  

[Reserved]

     59      9.11  

Other Reports

     59      9.12  

Additional Information

     59      9.13  

Projected Operating Budget

     60      9.14  

Notice of Suits, Adverse Events

     60      9.15  

ERISA Notices and Requests

     60      9.16  

Additional Documents

     61    X.  

EVENTS OF DEFAULT

     61      10.1  

Specified Events of Default

     61    XI.  

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

     64      11.1  

Rights and Remedies

     64      11.2  

Agent’s Discretion

     65      11.3  

Setoff

     65      11.4  

Rights and Remedies not Exclusive

     65      11.5  

Allocation of Payments After Event of Default

     65    XII.  

WAIVERS AND JUDICIAL PROCEEDINGS

     66      12.1  

Waiver of Notice

     66      12.2  

Delay

     67      12.3  

Jury Waiver

     67    XIII.  

EFFECTIVE DATE AND TERMINATION

     67      13.1  

Term

     67      13.2  

Termination

     67    XIV.  

REGARDING AGENT

     68      14.1  

Appointment

     68      14.2  

Nature of Duties

     68   

 

iv



--------------------------------------------------------------------------------

  14.3  

Lack of Reliance on Agent and Resignation

     69      14.4  

Certain Rights of Agent

     69      14.5  

Reliance

     69      14.6  

Notice of Default

     70      14.7  

Indemnification

     70      14.8  

Agent in its Individual Capacity

     70      14.9  

Delivery of Documents

     71      14.10  

Borrower’s Undertaking to Agent

     71      14.11  

Amendment of Article 14

     71      14.12  

Additional Rights of Agent

     71    XV.  

MISCELLANEOUS

     71      15.1  

Governing Law

     71      15.2  

Entire Understanding

     72      15.3  

Successors and Assigns; Participations; New Lenders

     73      15.4  

Application of Payments

     75      15.5  

Indemnity

     75      15.6  

Notice

     75      15.7  

Survival

     77      15.8  

Severability

     77      15.9  

Expenses

     77      15.10  

Injunctive Relief

     77      15.11  

Consequential Damages

     78      15.12  

Captions

     78      15.13  

Counterparts; Facsimile Signatures

     78      15.14  

Construction

     78      15.15  

Confidentiality; Sharing Information

     78      15.16  

Publicity

    
79
  
  15.17  

Other Document

     79      15.18  

Assignment to Federal Reserve. Any Lender may at any time pledge or assign all
or any portion of its rights under the Loan Agreement including any portion of
any Note to any of the twelve (12) Federal Reserve Banks organized under Section
4 of the Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or
assignment or enforcement thereof shall release such Lender from its obligations
under the Loan Agreement or any Other Document.

     79   

 

v



--------------------------------------------------------------------------------

List of Exhibits and Schedules

Exhibits

 

Exhibit 2.1(a)    Revolving Credit Note Exhibit 9.7    Compliance Certificate
Schedules    Schedule 1.3    Permitted Encumbrances Schedule 1.4    Permitted
Subordinated Indebtedness Schedule 4.5    Equipment and Inventory Locations
Schedule 4.11    Insurance Schedule 4.19    Real Property Schedule 5.2    States
of Qualification and Subsidiaries Schedule 5.4    Federal Tax Identification
Number Schedule 5.6    Prior Names Schedule 5.8(b)    Litigation Schedule 5.8(d)
   Plans Schedule 5.10    Licenses and Permits Schedule 5.23    Audits Schedule
5.24    Commissions Schedule 6.4    Landlord Access Properties Schedule 7.3   
Guarantees

 

vi



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

Third Amended and Restated Credit and Security Agreement dated as of
February 24, 2012 (the “Agreement” or the “Loan Agreement”) by and among PC
Connection Inc., a corporation organized under the laws of the State of Delaware
(the “Borrower”), GovConnection, Inc., a corporation organized under the laws of
the State of Maryland, PC Connection Sales Corporation, a corporation organized
under the laws of the State of Delaware, MoreDirect, Inc., a corporation
organized under the laws of the State of Florida, Professional Computer Center,
Inc., a corporation organized under the laws of the State of Illinois (each a
“Guarantor” and collectively the “Guarantors”), the financial institutions which
are now or which hereafter become a party hereto (collectively, the “Lenders”
and individually a “Lender”) and RBS Citizens, N.A. (“Citizens” and f/k/a
Citizens Bank of Massachusetts), as agent for Lenders (Citizens, in such
capacity, the “Agent”).

WHEREAS, the Borrower has entered into an Amended and Restated Credit and
Security Agreement dated as of May 31, 2002, as amended (the “Original Loan
Agreement”), with Citizens Bank of Massachusetts, as lender and agent, and the
lenders party thereto, pursuant to which such lenders extended certain credit
facilities to the Borrower;

WHEREAS, the Borrower has entered into a Second Amended and Restated Credit and
Security Agreement dated as of June 29, 2005, as amended (the “Existing Loan
Agreement”), with Citizens Bank of Massachusetts (which subsequently was merged
with and into Citizens), as lender and agent, and the lenders party thereto,
pursuant to which such lenders amended and restated the terms of the Original
Loan Agreement and extended certain credit facilities to the Borrower;

WHEREAS, the Borrower, the Agent and the Lenders desire to further amend and
restate the Existing Loan Agreement by entering into this Agreement, on the
terms and conditions set forth herein;

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrower, Guarantors, Lenders and Agent hereby agree as follows:

 

I. DEFINITIONS.

1.1 Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP, as defined
herein; provided, however, whenever such accounting terms are used for the
purposes of determining compliance with financial covenants in this Agreement,
such accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of Borrower for the fiscal year
ended December 31, 2011.



--------------------------------------------------------------------------------

1.2 General Terms. For purposes of this Agreement the following terms shall have
the following meanings:

“Accounts” shall have the meaning ascribed to it in the UCC.

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

“Advances” shall mean and include the Revolving Advances and Letters of Credit.

“Adjusted Eurodollar Rate” means, relative to any Eurodollar Rate Loan to be
made, continued or maintained as, or converted into, a Eurodollar Rate Loan for
any Interest Period, a rate per annum determined by dividing (x) the Eurodollar
Rate for such Interest Period by (y) a percentage equal to one hundred percent
(100%) minus the Reserve Percentage.

“Affiliate” of any Person shall mean (a) any Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with such Person, or (b) any Person who is a director or officer
(i) of such Person, (ii) of any Subsidiary of such Person or(iii) of any Person
described in clause (a) above. For purposes of this definition, control of a
Person shall mean the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of any Governmental Body, and all orders, judgments and
decrees of all courts and arbitrators.

“Applicable Margin” shall mean, for each of the Base Rate, the Adjusted
Eurodollar Rate, the LIBOR Advantage Rate and the Commitment Fee, the per annum
percentage set forth below opposite the corresponding Funded Debt Ratio for the
preceding fiscal quarter, as determined by the Compliance Certificate and the
corresponding financial statements delivered to the Agent by the Borrower
pursuant to Section 9.8 hereof:

 

Level

  Funded Debt
Ratio   Applicable
Base
Rate Margin   Applicable
Adjusted
Eurodollar
Rate Margin   Applicable
LIBOR
Advantage
Rate
Margin   Applicable
Commitment
Fee Margin I   greater than
1.25:1   0.00%   1.50%   1.50%   0.25% II   less than or
equal to
1.25:1 but
greater than
0.50:1   0.00%   1.25%   1.25%   0.20% III   less than or
equal to
0.50:1   0.00%   1.00%   1.00%   0.150%

 

2



--------------------------------------------------------------------------------

; provided, that if the Borrower shall fail to deliver a Compliance Certificate
and the corresponding financial statements within the time required by such
Section 9.8, then the Applicable Margin for each of the Base Rate, the Adjusted
Eurodollar Rate, the LIBOR Advantage Rate and the Commitment Fee shall be the
respective Applicable Margin set forth in Level I for the period commencing on
the first calendar day of the fiscal quarter following the fiscal quarter for
which such financial statements are to be delivered pursuant to Section 9.8
until such Compliance Certificate is delivered. Subject to the last clause of
the immediately preceding sentence, any increase or reduction in the Applicable
Margin shall be effective on the first calendar day of the month following the
month in which the Agent receives the Compliance Certificate and the
corresponding financial statements pursuant to Section 9.8, accompanied in the
case of any reduction in the Applicable Margin by a certificate of the Borrower
requesting such reduction. In the event that the Borrower’s annual financial
statements indicate that the Applicable Margin as applied in any fiscal quarter
therein was lower than it should have been due to an error in the quarterly
financial statements and/or Compliance Certificate delivered by the Borrower,
then the amount of additional interest that would have been due for each such
fiscal quarter if the correct Applicable Margin had been applied shall be paid
by the Borrower to the Agent on demand.

“Authority” shall have the meaning set forth in Section 4.19(c).

“Base Rate” shall mean the base commercial lending rate of Citizens as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by Citizens as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by Citizens to any particular class or category of customers of
Citizens.

“Blocked Account Agreement” shall have the meaning set forth in Section 4.15(h).

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

“Borrower’s Account” shall have the meaning set forth in Section 2.8.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Boston, Massachusetts and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
transactions are carried on in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” shall mean any Indebtedness of Borrower or any of
its Subsidiaries represented by obligations under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“Change of Control” shall mean (a) the occurrence of any event (whether in one
or more transactions) which results in a transfer by the Borrower of any
ownership interest of its Subsidiaries to any Person, except as expressly
permitted under this Agreement, or (b) any merger or consolidation of or with
Borrower or any of its Subsidiaries or sale of all or substantially all of the
property or assets of Borrower or any of its Subsidiaries, except as otherwise
permitted herein.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation and property taxes,
custom duties, fees, assessments, liens, claims and charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts, imposed by any taxing or other authority, domestic or
foreign (including, without limitation, the Pension Benefit Guaranty Corporation
or any environmental agency or superfund), upon the Collateral, Borrower, any of
its Subsidiaries.

“Closing Date” shall mean February 24, 2012 or such other date as may be agreed
to by the parties hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated thereunder.

“Collateral” shall mean and include all of the following of the Borrower and the
Guarantors:

(a) all Receivables; and

(b) all proceeds and products of any of the property described in this
definition in whatever form, including, but not limited to: cash, deposit
accounts (whether or not comprised solely of proceeds but excluding designated
payroll accounts), certificates of deposit, insurance proceeds (including
hazard, flood and credit insurance), negotiable instruments, investment property
and other instruments for the payment of money; provided, however,
notwithstanding the foregoing or any other provision of this Agreement or any
Other Document, such grant of a security interest shall not extend to, and shall
not include (x) any and all property (including any insurance proceeds thereof)
of the Borrower or any of its Subsidiaries which has been financed by IBM
Credit, LLC or GE Commercial Distribution Finance or against which a Lien has
been granted in favor of IBM Credit, LLC or GE Commercial Distribution Finance
as

 

4



--------------------------------------------------------------------------------

security for the Indebtedness permitted under this Agreement, (y) any stock or
other equity ownership interest of the Borrower or any of its Subsidiaries held
or owned by the Borrower or any of its Subsidiaries, or (z) all general
intangibles including, without limitation (i) trade names, product names,
corporate names, service marks, trademarks, applications for any of the
foregoing and related goodwill; (ii) inventions, trade secrets, patents and
patent applications; (iii) copyrights and copyright applications; (iv) computer
programs, software, firmware, source code, operating manuals and information
relating thereto, (v) customer lists; (vi) tax refunds and insurance refunds;
(vii) warranty, indemnity and insurance claims; (viii) contracts and contract
rights and (ix) anything constituting general intangibles under the Uniform
Commercial Code.

“Collateral Audit” shall have the meaning set forth in Section 4.10 hereto.

“Commitment Fee” shall have the meaning set forth in Section 3.3(b) hereof.

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof for all Advances as same may be
adjusted upon any assignment by a Lender pursuant to Section 15.3(c) hereof.

“Commitment Transfer Supplement” shall mean a document in form and substance
reasonably satisfactory to Agent and the Borrower by which the Purchasing Lender
purchases and assumes a portion of the obligation of Lenders to make Advances
under this Agreement.

“Compliance Certificate” shall mean the certificate represented in Section 9.7.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties, domestic or foreign, necessary to carry on Borrower’s
or any of its Subsidiaries’ business, including, without limitation, any
Consents required under all applicable foreign, federal, state or other
applicable law.

“Consolidated EBIT” shall mean for any period the sum of (a) Consolidated Net
Income and (b) all amounts deducted in computing Consolidated Net Income in
respect of (i) interest expense on Indebtedness, (ii) taxes based on or measured
by income, and (iii) non-cash extraordinary or non-recurring losses less
extraordinary or non-recurring gains in each case for the period under review.

“Consolidated EBITDA” shall mean the sum of (a) Consolidated EBIT, plus (b) the
aggregate amount of consolidated depreciation and amortization expense.

“Consolidated Net Income” of Borrower and its Subsidiaries for any fiscal period
shall mean the net income (or loss) from operations of the Borrower and its
Subsidiaries for such period, after taxes, determined in accordance with GAAP
consistently applied.

“Consolidated Net Worth” at a particular date, shall mean the consolidated total
assets of the Borrower and its Subsidiaries, less the consolidated total
liabilities of the Borrower and its Subsidiaries.

“Contract Interest Rate” shall have the meaning set forth in Section 3.1 hereof.

 

5



--------------------------------------------------------------------------------

“Contractual Obligations,” as applied to any Person, means any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

“Controlled Group” shall mean all members of a group of corporations under
common control of a Person with a “controlling interest” in such corporations,
and all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414 of the Code.

“Customer” shall mean and include the account debtor with respect to any
Receivable or and/or any party who enters into any contract or other arrangement
with Borrower or any of its Subsidiaries, pursuant to which Borrower or any of
its Subsidiaries is to deliver any personal property or perform any services.

“Default” shall mean an event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall have the meaning set forth in Section 2.16(a) hereof.

“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.

“Documents” shall mean this Agreement, the Other Documents and any other
agreement, document or instrument issued pursuant to or in connection with any
of the foregoing and in each case as amended, restated, supplemented or
otherwise modified from time to time.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Base Rate.

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

“Equipment” shall mean all Equipment as defined in the UCC whether now owned or
hereafter acquired and wherever located.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

6



--------------------------------------------------------------------------------

“Eurodollar Rate” shall mean, relative to any Interest Period, the offered rate
for deposits of U.S. Dollars in an amount approximately equal to the amount of
the requested Eurodollar Rate Loan for a term coextensive with the designated
Interest Period which the British Bankers’ Association fixes as its LIBOR rate
as of 11:00 a.m. London time on the day which is two London Banking Days prior
to the beginning of such Interest Period. If such a day is not a London Banking
Day, the Eurodollar Rate shall be determined on the next preceding day which is
a London Banking Day. If for any reason the Bank cannot determine such offered
rate by the British Bankers’ Association, the Bank may, in its discretion,
select a replacement index based on the arithmetic mean of the quotations, if
any, of the interbank offered rate by first class banks in London or New York
for deposits in comparable amounts and maturities.

“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Adjusted Eurodollar Rate.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or if such rate is not so published for any day which
is a Business Day, the average of quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
reasonably selected by Agent.

“Foreign Exchange Agreement” shall mean Agreement regarding Exchange
Transactions dated August 3, 2006, as amended, restated or otherwise modified
from time to time.

“Funded Debt Ratio” shall mean, with respect to any fiscal quarter, the ratio of
(a) the average daily outstanding Advances over such fiscal quarter to (b) the
rolling four fiscal quarter Consolidated EBITDA (including such fiscal quarter)
of Borrower and its Subsidiaries.

“GAAP” shall mean accounting principles generally accepted in the United States
of America, set forth from time to time in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable statute and
authority within the U.S. accounting profession) that are applicable to the
circumstances as of the Closing Date.

“GE Commercial Distribution Finance” shall mean GE Commercial Distribution
Finance Corporation, a subsidiary of GE Capital Corporation.

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity exercising the legislative,
judicial, regulatory or administrative functions of or pertaining to a
government.

“Guarantor” shall mean (i) GovConnection, Inc., (ii) PC Connection Sales
Corporation., (iii) MoreDirect, Inc., (iv) Professional Computer Center, Inc.
and (v) any Person who may hereafter guarantee payment or performance of the
whole or any part of the Obligations and “Guarantors” means collectively all
such Persons.

 

7



--------------------------------------------------------------------------------

“Guaranty” shall mean any guaranty of the Obligations of Borrower executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders.

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

“Indebtedness” as applied to any Person, means: (a) all indebtedness for
borrowed money; (b) that portion of obligations with respect to capital leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP; (c) any obligation under any lease (a “synthetic lease”) treated as an
operating lease under GAAP and as a loan or financing for United States income
tax purposes or creditors rights purposes; (d) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (e) any obligation owed for all or any part of the deferred
purchase price of property or services if the purchase price is due more than
six (6) months from the date the obligation is incurred or is evidenced by a
note or similar written instrument; (f) “earnouts” and similar payment
obligations; and (g) all indebtedness secured by any Lien on any property or
assets owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is non-recourse to the
credit of that Person.

“Interest Expense” shall mean, as of any date of determination, (a) total
interest expense (including the portion that is attributable to capitalized
leases in accordance with GAAP) of Borrower and each of its Subsidiaries with
respect to all outstanding Indebtedness of Borrower and each of its
Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit financing and the
net costs under the Interest Rate Protection Agreements, less (b) any portion
thereof not payable in cash.

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement
(including costless collars), interest rate hedging agreement, interest rate
floor agreement or other similar agreement or arrangement.

 

8



--------------------------------------------------------------------------------

“Inventory” shall mean Inventory as defined in the UCC and shall include all of
Borrower’s or any of its Subsidiaries’ now owned or hereafter acquired goods,
merchandise and other personal property, wherever located, to be furnished under
any consignment arrangement, contract of service or held for sale or lease, all
raw materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in Borrower’s
or any of its Subsidiaries’ business or used in selling or furnishing such
goods, merchandise and other personal property, and all documents of title or
other documents representing them.

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.

“LA Interest Payment Date” means, initially, February 29, 2012, and thereafter
the day of each succeeding month which numerically corresponds to such date or,
if a month does not contain a day that numerically corresponds to such date, the
LA Interest Payment Date shall be the last day of such month.

“LA Interest Period” means, with respect to any LIBOR Advantage Rate Loan, the
period commencing on (and including) the Closing Date (the “Start Date”) and
ending on (but excluding) February 29, 2012, and thereafter, the LA Interest
Period will end on the last day of each month.

“Landlord Access Properties” has the meaning set forth in Section 6.4.

“Leasehold Interests” shall mean all of Borrower’s or any of its Subsidiaries’
right, title and interest in and to any of the based premises designated by the
Agent in writing to Borrower.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

“Letter of Credit Application” shall mean all documents executed in connection
with a request for a Letter of Credit to be issued to Borrower under the terms
and conditions hereunder.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2.

“Letter of Credit Rights” shall have the meaning ascribed to it in the UCC.

“Letters of Credit” shall mean set forth in Section 2.9.

“LIBOR Advantage Loan” shall mean a Revolving Advance for which the applicable
rate of interest is based upon the LIBOR Advantage Rate.

“LIBOR Advantage Rate” means, relative to any LA Interest Period, the offered
rate for delivery in two London Banking Days of deposits of U.S. Dollars for a
term coextensive with the LA Interest Period which the British Bankers’
Association fixes as its LIBOR rate as of 11:00 a.m. London time on the day on
which such LA Interest Period commences. If the first day of any LA Interest
Period is not a day which is both a (i) Business Day, and (ii) a London Banking

 

9



--------------------------------------------------------------------------------

Day, the LIBOR Advantage Rate shall be determined by reference to the next
preceding day which is both a Business Day and a London Banking Day. If for any
reason the LIBOR Advantage Rate is unavailable and/or the Agent is unable to
determine the LIBOR Advantage Rate for any LA Interest Period, the Agent may, at
its discretion, either: (a) select a replacement index based on the arithmetic
mean of the quotations, if any, of the interbank offered rate by first class
banks in London or New York for deposits with comparable maturities or
(b) accrue interest at a rate per annum equal to the Domestic Rate as of the
first day of any LA Interest Period for which the LIBOR Advantage Rate is
unavailable or cannot be determined.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including, without limitation, any conditional sale or other
title retention agreement, any easement, right of way or other encumbrance
relating to real property, any lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement under the Uniform Commercial Code or comparable law of any
jurisdiction.

“Line of Business” shall mean national and international rapid-response direct
marketers of information technology (IT) products, services and solutions,
including brand-name products to large and small businesses, federal, state and
local governments, educational institutions and consumers.

“London Banking Day” means any day on which dealings in US dollar deposits are
transacted in the London interbank market.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition, operations, assets, properties, business or prospects of Borrower and
its Subsidiaries, taken as a whole, or (b) Borrower’s or any of its Subsidiary’s
ability to pay the Obligations in accordance with the terms thereof.

“Maximum Advance Amount” shall mean $50,000,000.

“Mortgages” shall mean each mortgage on any Real Property securing all or a
portion of the Obligations together with all extensions, renewals, amendments,
supplements, modifications, substitutions and replacements thereto and thereof.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.

“Note” shall mean the Revolving Credit Note.

“Obligations” shall mean and include any and all loans, advances (including
overdrafts and Interest Rate Protection Agreements) debts, liabilities,
obligations (including, without limitation, reimbursement obligations on any
drawn Letters of Credit), any liability or indebtedness owed to any Lender by
Borrower under a Foreign Exchange Agreement, covenants and duties owing by
Borrower or any of its Subsidiaries to Lenders or Agent or to any other direct
or indirect subsidiary or affiliate of Agent or any Lender of any kind or
nature, present or

 

10



--------------------------------------------------------------------------------

future (including, without limitation, any interest accruing thereon after
maturity, or after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding relating to Borrower or any
of its Subsidiaries, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), whether or not evidenced by any note,
guaranty or other instrument, arising under, related to, or in any way connected
to or incurred in connection with this Agreement, the Other Documents and any
and all other agreements, instruments or documents pertaining to cash management
and corporate credit card and merchant account services to the extent not
otherwise covered hereby (and any amendments, extensions, modifications,
renewals and refinances of any of the foregoing), whether or not for the payment
of money, whether arising by reason of an extension of credit, opening of a
letter of credit, loan, equipment lease or guarantee, under any interest or
currency swap, future, option or other similar agreement, or in any other
manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of the Agent’s or any Lenders non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated. Without limiting
the foregoing, the term “Obligations” shall mean any and all costs and expenses
of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing documents, including but not limited to reasonable attorneys’ fees and
expenses and all obligations of Borrower or any of its Subsidiaries to Agent or
Lenders to perform acts or refrain from taking any action. Notwithstanding the
foregoing, the definition of Obligations shall not include any loans, advances,
debts, liabilities, obligations, covenants or duties owing by the Borrower or
any Guarantor to GE Commercial Distribution Finance or any of its affiliates in
connection with any inventory or equipment financing.

“Other Documents” shall mean the Note, the Questionnaire, any Guaranty, each
Letter of Credit and Letter of Credit Application, any Foreign Exchange
Agreement, Blocked Account Agreements, landlord waivers, warehouseman’s waivers,
and any and all other agreements, instruments and documents, including, without
limitation, guaranties, pledges, powers of attorney, consents, interest or
currency swap agreements or other similar agreements and all other writings
heretofore, now or hereafter executed by Borrower or any Guarantor and/or
delivered to Agent or any Lender in respect of the transactions contemplated by
this Agreement.

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Payment Office” shall mean initially 28 State Street, 13th Floor, Boston,
Massachusetts 02109, thereafter, such other office of Agent, if any, which it
may designate by notice to Borrower and to each Lender to be the Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

11



--------------------------------------------------------------------------------

“Permitted Acquisitions” shall mean the acquisition by Borrower of all or a
substantial portion of the assets or all of the capital stock of any Person (the
“Acquired Entity”) engaged in a business substantially similar to the Line of
Business, which acquisition satisfies all of the following criteria: (a) the
aggregate consideration paid or payable by Borrower in connection with such
acquisition (including earn out payments, seller paper or deferred purchase
price payments) shall not exceed $25,000,000; (b) Borrower causes any new
Subsidiary acquired or formed in connection with such Permitted Acquisition to
comply with all of the provisions of Section 6.10; (c) acquired assets
representing at least seventy five percent (75%) of the fair market value of all
assets acquired in such acquisition are located in the United States of America
and any entity acquired is a domestic entity; and (d) no Default or Event of
Default shall have occurred or result from such Acquisition (to be demonstrated
through delivery by the Borrower to Agent of a pro forma Compliance Certificate
satisfactory to the Agent in accordance with Section 9.6 if the aggregate
consideration paid or payable by Borrower in connection with such acquisition
(including earn out payments, seller paper or deferred purchase price payments)
exceeds $10,000,000).

“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and the other Lenders; (b) Liens for taxes, assessments or other
governmental charges either not delinquent or being contested in good faith and
by appropriate proceedings and with respect to which proper reserves have been
taken by Borrower or the applicable Subsidiary; (c) deposits or pledges to
secure obligations under worker’s compensation, social security or similar laws,
or under unemployment insurance; (d) deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the ordinary course of Borrower’s or any of its Subsidiaries’
business; (e) judgment Liens that have been stayed or bonded and discharged
within sixty (60) days and mechanics’, workers’, materialman’s or other like
Liens arising in the ordinary course of Borrower’s or any of its Subsidiaries’
business with respect to obligations which are not due or which are being
contested in good faith by Borrower or the applicable Subsidiary and with
respect to which proper reserves have been taken by Borrower or the applicable
Subsidiary; (f) Liens placed upon fixed assets and proceeds thereof hereafter
acquired to secure a portion of the purchase price or financing thereof,
provided that (x) any such lien shall not encumber any other property of
Borrower or any of its Subsidiaries and proceeds thereof; (g) Liens disclosed on
Schedule 1.3; (h) Liens arising from the refinancing of capitalized leases or
purchase money security interests within the limitations of Section 7.8(d);
(i) Liens securing Permitted Vendor Debt; and (j) Liens arising by operation of
law to secure landlords, lessors or renters under leases or rental agreements
made in the ordinary course of business and confined to the premises or property
rented.

“Permitted Subordinated Indebtedness” shall mean unsecured Indebtedness of the
Borrower or any of its Subsidiaries in a principal amount not to exceed
$50,000,000, in the aggregate, and on terms and conditions acceptable to the
Agent (including terms of subordination) incurred (i) in connection with
Permitted Acquisitions or (ii) as set forth on Schedule 1.4 hereto.

“Permitted Vendor Debt” shall mean Indebtedness of the Borrower to IBM Credit,
LLC and GE Commercial Distribution Finance in an amount not to exceed
$50,000,000 and on terms and conditions reasonably acceptable to the Agent
(which shall include existing terms) and refinancing thereof.

 

12



--------------------------------------------------------------------------------

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether foreign,
federal, state, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA, maintained for employees of Borrower or any of its Subsidiaries or any
member of the Controlled Group or any such Plan to which Borrower or any of its
Subsidiaries or any member of the Controlled Group is required to contribute on
behalf of any of its employees.

“Purchasing Lender” shall have the meaning set forth in Section 15.3(c) hereof.

“Questionnaire” shall mean the Documentation Information Questionnaire and the
responses thereto provided by Borrower and each of its Subsidiaries and
delivered to Agent.

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of Borrower’s and any of its Subsidiaries’ right,
title and interest in and to the owned and leased premises identified on
Schedule 4.19 hereto.

“Receivables” shall mean, with respect to the Borrower or any of its
Subsidiaries, whether now existing or hereafter created, all rights to payment
for goods sold or leased or for services rendered, all sums of money or other
proceeds due or to become due thereon, all guaranties and security therefor, and
all right, title and interests of the Borrower or any of its Subsidiaries in the
goods or services giving rise thereto and the rights pertaining to such goods,
including the rights of reclamation and stoppage in transit, and all related
insurance. Without limiting the foregoing, the term “Receivables” shall include
all Accounts received by or owing to the Borrower or any of its Subsidiaries,
whether now existing or hereafter arising.

“Release” shall mean any spill, emission, leaking, pumping, pouring, injection,
escaping, disposal, discharge, dumping, emptying or leaching of any material
into the environment (including the abandonment or discarding of any barrels,
containers or other closed receptacles containing any such material).

“Reportable Event” shall mean a reportable event described in Section 4043(b) of
ERISA or the regulations promulgated thereunder.

“Required Lenders” shall mean any Lenders holding more than sixty-six and
two-thirds percent (66 2/3%) of the Advances and unused commitment and, if no
Advances are outstanding, shall mean Lenders holding sixty-six and two-thirds
percent (66 2/3%) of the Commitment Percentages; provided, however, if there are
only two Lenders, the Required Lenders shall mean Lenders holding one hundred
percent (100%) of the Advances and, if no Advances are outstanding, shall mean
Lenders holding one hundred percent (100%) of the Commitment.

 

13



--------------------------------------------------------------------------------

“Reserve Percentage” shall mean, relative to any day of any Interest Period, the
maximum effective percentage in effect on any day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) or any other
governmental authority having jurisdiction with respect thereto as issued from
time to time and then applicable for determining the reserve requirements
(including, without limitation, basic, supplemental, marginal and emergency
reserve requirements) and taking into account any transitional adjustments or
other scheduled changes in reserve requirements with respect to eurocurrency
funding having a term approximately equal or comparable to the relevant Interest
Period.

“Revolving Advances” shall mean Advances other than Letters of Credit.

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling Citizens, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

“Secured Interest Rate Protection Agreement” shall mean any Interest Rate
Protection Agreement entered into by Borrower with a counter party that is a
Lender (or an affiliate thereof).

“Senior Debt Payments” shall mean and include all cash actually expended by
Borrower to make (a) interest payments on any Advances hereunder, plus
(b) payments for all fees, commissions and charges set forth herein to the
Lenders, plus (c) scheduled capitalized lease payments or payments of purchase
money indebtedness permitted under Section 7.8 hereof, plus (d) scheduled
payments with respect to any other Indebtedness for borrowed money that, by its
terms or by the terms of a subordinated agreement, is not subordinate to the
Obligations.

“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.

“Subordinated Debt Documentation” shall mean any agreements, documents or
instruments executed in connection with any Indebtedness permitted hereunder
that is expressly subordinated to the Obligations, including, but not limited
to, Permitted Subordinated Indebtedness.

“Subsidiary” shall mean a corporation or other entity of whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
Persons performing similar functions for such entity, are owned, directly or
indirectly, by such Person.

“Subsidiary Stock” shall mean all of the capital stock of any Subsidiary of the
Borrower that is owned by the Borrower or any Subsidiary.

“Supporting Obligations” shall have the meaning ascribed to it in the UCC.

 

14



--------------------------------------------------------------------------------

“Term” shall have the meaning set forth in Section 13.1 hereof.

“Termination Event” shall mean (a) a Reportable Event with respect to any Plan
or Multiemployer Plan; (b) the withdrawal of Borrower or any of its Subsidiaries
or any member of the Controlled Group from a Plan or Multiemployer Plan during a
plan year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; (c) the providing of notice of intent to terminate
a Plan in a distress termination described in Section 4041(c) of ERISA; (d) the
institution by the PBGC of proceedings to terminate a Plan or Multiemployer
Plan; (e) any event or condition (i) which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA; or
(f) the partial or complete withdrawal within the meaning of Sections 4203 and
4205 of ERISA, of Borrower or any of its Subsidiaries or any member of the
Controlled Group from a Multiemployer Plan.

“Total Liabilities” at a particular date, shall mean all amounts which would, in
conformity with GAAP, be included under total liabilities on a balance sheet of
Borrower and its Subsidiaries, as at such date, but in any event, including,
without limitation, the amounts of (a) all Indebtedness of Borrower and its
Subsidiaries, (b) all reserves in respect of liabilities or Indebtedness and
(c) all accruals for federal or other taxes measured by income payable.

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.

“Transferee” shall have the meaning set forth in Section 15.3(b) hereof.

“Type” means a LIBOR Rate Loan, a Domestic Rate Loan or a LIBOR Advantage Loan,
as the case may be.

“UCC” shall have the meaning set forth in Section 1.3 hereof.

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

1.3 Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the Commonwealth of Massachusetts from
time to time shall have the meaning given therein unless otherwise defined
herein (the “UCC”). To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

 

15



--------------------------------------------------------------------------------

1.4 Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. Wherever appropriate in the context, terms
used herein in the singular also include the plural and vice versa. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations. Unless otherwise provided, all
references to any instruments or agreements to which Agent is a party,
including, without limitation, references to any of the Other Documents, shall
include any and all modifications or amendments thereto and any and all
extensions or renewals thereof.

 

II. ADVANCES, PAYMENTS.

2.1 Revolving Advances.

Subject to the terms and conditions set forth in this Agreement, each Lender,
severally and not jointly, will make Revolving Advances to Borrower in aggregate
amounts outstanding at any time equal to such Lender’s Commitment Percentage of
the Maximum Advance Amount less the aggregate amount of outstanding Letters of
Credit. The Revolving Advances shall be evidenced by one or more secured
promissory notes (collectively, the “Revolving Credit Note”) substantially in
the form attached hereto as Exhibit 2.1(a).

2.2 Procedure for Revolving Advances Borrowing; Eurodollar Advances.

(a) Each request for a Revolving Advance shall, unless Borrower requests a loan
of another Type, be deemed to be a request for a LIBOR Advantage Loan (or, after
all outstanding Revolving Advances have been converted into Domestic Rate Loans
pursuant to Section 2.2(d) or 2.2(e), a Domestic Rate Loan) which shall not
require advance notice and shall not be subject to any minimum amount
requirement. Should any amount required to be paid as interest hereunder, or as
fees or other charges under this Agreement or any other agreement with Agent or
Lenders, or with respect to any other Obligation, become due, same shall be
deemed a request for a Revolving Advance as of the date such payment is due, in
the amount required to pay in full such interest, fee, charge or Obligation
under this Agreement or any other agreement with Agent or Lenders, and such
request shall be irrevocable. Notwithstanding anything to the contrary in this
Section 2.2(a) or otherwise in this Agreement, Borrower may not request, and no
Lender shall be obligated to provide, a Domestic Rate Loan unless a LIBOR
Advantage Loan is not available pursuant to Section 2.2(h), Section 2.2(i) or
otherwise.

(b) Notwithstanding the provisions of subsection (a) above, with respect to all
Revolving Advances, in the event Borrower desires to obtain a Eurodollar Rate
Loan, Borrower must notify Agent prior to 10:00 a.m. (Boston time) at least two
(2) Business Days’ prior to the date of the proposed borrowing specifying
(i) the date of the proposed borrowing (which shall be a Business Day), (ii) the
type of borrowing and the amount on the date of such Advance to be borrowed,
which amount, in the case of a Eurodollar Rate Loan, shall be a minimum of
$100,000 and an integral multiple of $100,000, and (iii) the duration of the
first Interest Period therefor. Interest Periods for Eurodollar Rate Loans shall
be for one, two, three, four or six months; provided, if an Interest Period
would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day. No Eurodollar Rate Loan or LIBOR Advantage Loan shall be made available to
Borrower during the continuance of a Default or an Event of Default.

 

16



--------------------------------------------------------------------------------

(c) Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrower may
elect as set forth in subsection (b)(iii) above provided that the exact length
of each Interest Period shall be determined in accordance with the practice of
the interbank market for offshore Dollar deposits and no Interest Period shall
end after the last day of the Term. Borrower shall elect the initial Interest
Period applicable to a Eurodollar Rate Loan by its notice of borrowing given to
Agent pursuant to Section 2.2(b) or by its notice of conversion given to Agent
pursuant to Section 2.2(d), as the case may be. Borrower shall elect the
duration of each succeeding Interest Period by giving irrevocable written notice
to Agent of such duration not less than three (3) Business Days prior to the
last day of the then current Interest Period applicable to such Eurodollar Rate
Loan. If Agent does not receive timely notice of the Interest Period elected by
Borrower, Borrower shall be deemed to have elected to convert to a LIBOR
Advantage Loan subject to Section 2.2(d) herein below.

(d) Borrower may, subject to the notice requirements set forth below, on any
Business Day convert any Revolving Advance of one Type into a Revolving Advance
of another Type in the same aggregate principal amount, provided, that no
Revolving Advance may be converted into a Domestic Rate Loan except (i) pursuant
to Section 2.2(e) or (ii) if a LIBOR Advantage Loan is not available pursuant to
Section 2.2(h), Section 2.2(i) or otherwise; provided, further, that no
Revolving Advance may be converted into a LIBOR Advantage Loan or Eurodollar
Rate Loan if any Default or Event of Default shall have occurred and be
continuing, and provided, further, that no Eurodollar Rate Loan may be converted
into a Loan of another Type or of a different Interest Period except on the last
day of the Interest Period applicable thereto. If Borrower desires to convert a
Revolving Advance, Borrower shall give prior written notice to agent by 10:00
a.m. (Boston time) not less than two (2) nor more than five (5) Business Days’
prior to the date of conversion, which notice shall specify the proposed date of
such conversion (which in the case of Eurodollar Rate Loans shall be on the last
day of the Interest Period applicable thereto), the Revolving Advance and amount
to be converted (which, in the case of conversions to Eurodollar Rate Loans or
LIBOR Advantage Loans shall be in an aggregate minimum amount of $100,000 and
integral multiples of $100,000), and, in the case of conversions to Eurodollar
Rate Loans, the Interest Period applicable thereto. After giving effect to any
borrowing or each such conversion, there shall not be outstanding more than four
(4) Eurodollar Rate Loans, in the aggregate.

(e) If any Default or Event of Default shall have occurred and be continuing, at
the option of the Required Lenders, each Eurodollar Rate Loan and LIBOR
Advantage Loan shall be deemed to convert to a Domestic Rate Loan on the last
day of the Interest Period or LA Interest Period, as applicable, in effect with
respect thereto.

(f) Borrower may prepay Domestic Rate Loans and LIBOR Advantage Loans in whole
at any time or in part from time to time with accrued interest on the principal
being prepaid to the date of such repayment. Upon not less than two (2) Business
Days’ prior written notice, Borrower may (subject to Sections 3.1 and 13.1
hereof) prepay Eurodollar Rate Loans in whole at any time or in part from time
to time with accrued interest on the principal being

 

17



--------------------------------------------------------------------------------

prepaid to the date of such repayment. Borrower shall specify the date of
prepayment of Advances which are Eurodollar Rate Loans and the amount of such
prepayment. In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, Borrower shall indemnify Agent and
Lenders therefor in accordance with Section 2.2(g) hereof.

(g) Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default, whether voluntary or involuntary by Borrower in the payment of the
principal of or interest on any Eurodollar Rate Loan or failure by Borrower to
complete a borrowing of, a prepayment of or conversion of or to a Eurodollar
Rate Loan after notice thereof has been given, including, but not limited to,
any interest payable by Agent or the Lenders to other lenders of funds obtained
by them in order to make or maintain their Eurodollar Rate Loans hereunder. A
certificate or statement as to any additional amounts payable pursuant to the
foregoing sentence (which shall include upon the written request of the Borrower
a reasonably detailed calculation and description) submitted by Agent or any
Lender to Borrower shall be conclusive absent manifest error.

(h) Notwithstanding any other provision hereof, if any applicable law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender (for purposes of this
subsection (h), the term “Lender” shall include any Lender and the office or
branch where Lender or any corporation or bank controlling such Lender makes or
maintains Eurodollar Rate Loans or LIBOR Advantage Rate Loans) to make or
maintain its Eurodollar Rate Loans or LIBOR Advantage Rate Loans, the obligation
of Lenders to make Eurodollar Rate Loans or LIBOR Advantage Rate Loans hereunder
shall automatically be cancelled and Borrower shall, if any affected Eurodollar
Rate Loans or LIBOR Advantage Rate Loans are then outstanding, promptly upon
request from Agent, either pay all such affected Eurodollar Rate Loans or LIBOR
Advantage Rate Loans in full or convert such affected Eurodollar Rate Loans or
LIBOR Advantage Rate Loans into loans of another Type. If any such payment or
conversion of any Eurodollar Rate Loan or LIBOR Advantage Rate Loan is made on a
day that is not the last day of the Interest Period applicable to such
Eurodollar Rate Loan or LIBOR Advantage Rate Loan, Borrower shall pay Agent,
upon Agent’s request, such amount or amounts as may be necessary to compensate
Lenders for any loss or expense sustained or incurred by Lenders in respect of
such Eurodollar Rate Loan or LIBOR Advantage Rate Loan as a result of such
payment or conversion, including (but not limited to) any interest or other
amounts payable by Agent or the Lenders to other lenders of funds obtained by
Lenders in order to make or maintain such Eurodollar Rate Loan or LIBOR
Advantage Rate Loan. A certificate or statement as to any additional amounts
payable pursuant to the foregoing sentence (which shall include upon the written
request of the Borrower a reasonably detailed calculation and description)
submitted by Lenders to Borrower shall be conclusive absent manifest error.

(i) In the event that Borrower shall have requested a Eurodollar Rate Loan or a
LIBOR Advantage Rate Loan in accordance with this Section 2.2 and any Lender, in
its sole discretion, shall have determined that U.S. dollar deposits in the
relevant amount and for the relevant Interest Period or LA Interest Period, as
applicable, are not available to such Lender in the London interbank market; or
by reason of circumstances affecting such Lender in the London interbank market,
adequate and reasonable means do no exist for ascertaining the Adjusted

 

18



--------------------------------------------------------------------------------

Eurodollar Rate or LIBOR Advantage Rate applicable to the relevant Interest
Period or LA Interest Period, as applicable; or the Adjusted Eurodollar Rate or
LIBOR Advantage Rate no longer adequately and fairly reflects such Lender’s cost
of funding the loans; upon notice from such Lender to Borrower, the obligations
of such Lender under this Agreement to make or continue any loans as, or to
convert any loans into, Eurodollar Rate Loans or LIBOR Advantage Rate Loans of
such duration shall forthwith be suspended until such Lender shall notify
Borrower that the circumstances causing such suspension no longer exist.

2.3 Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrower to Agent or Lenders,
shall be charged to Borrower’s Account on Agent’s books. During the Term,
Borrower may use the Revolving Advances by borrowing, prepaying and reborrowing,
all in accordance with the terms and conditions hereof. The proceeds of each
Revolving Advance requested by Borrower or deemed to have been requested by
Borrower under Section 2.2(a) hereof shall, with respect to requested Revolving
Advances to the extent Lenders make such Revolving Advances, be made available
to Borrower by 3:00 p.m. (Eastern Time) on the day so requested by way of credit
to Borrower’s operating account at Agent, or such other bank as Borrower may
designate following notification to Agent, in immediately available federal
funds or other immediately available funds or, with respect to Revolving
Advances deemed to have been requested by Borrower, be disbursed to Agent to be
applied to the outstanding Obligations giving rise to such deemed request.

2.4 [Reserved]

2.5 Maximum Advances. The aggregate balance of Revolving Advances outstanding at
any time shall not exceed the Maximum Advance Amount less the aggregate amount
of drawings outstanding and additional amounts available under Letters of
Credit.

2.6 Repayment of Advances.

(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to acceleration on the occurrence of an Event of Default under
this Agreement, any prior termination or earlier prepayment as herein provided.

(b) Borrower recognizes that the amounts evidenced by checks, notes, drafts or
any other items of payment relating to and/or proceeds of Collateral may not be
collectible by Agent on the date received. In consideration of Agent’s agreement
to conditionally credit Borrower’s Account as of the Business Day on which Agent
receives those items of payment, Borrower agrees that, in computing the charges
under this Agreement, all items of payment shall be deemed applied by Agent on
account of the Obligations as they are collected, consistent with past
practices. Agent is not, however, required to credit Borrower’s Account for the
amount of any item of payment which is unsatisfactory to Agent and Agent may
charge Borrower’s Account for the amount of any item of payment which is
returned to Agent unpaid.

 

19



--------------------------------------------------------------------------------

(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. (Boston time) on the due date therefor in lawful money
of the United States of America in federal funds or other funds immediately
available to Agent. Agent shall have the right to effectuate payment on any and
all Obligations due and owing hereunder by charging Borrower’s Account or by
making Advances as provided in Section 2.2 hereof.

(d) Borrower shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim.

2.7 Repayment of Excess Advances. The aggregate balance of Revolving Advances
outstanding at any time in excess of the Maximum Advance Amount less the
aggregate amount of drawings outstanding and additional amounts available under
Letters of Credit shall be immediately due and payable without the necessity of
any demand at the Payment Office, whether or not a Default or Event of Default
has occurred.

2.8 Statement of Account. Agent shall maintain, in accordance with its customary
procedures, a loan account (“Borrower’s Account”) in the name of Borrower in
which shall be recorded the date and amount of each Advance made by Agent and
the date and amount of each payment in respect thereof; provided, however, the
failure by Agent to record the date and amount of any Advance shall not
adversely affect Agent or any Lender. Each month, Agent shall send to Borrower a
statement showing the accounting for the Advances made, payments made or
credited in respect thereof, and other transactions between Agent and Borrower,
during such month. The monthly statements shall be deemed correct and binding
upon Borrower in the absence of manifest error and shall constitute an account
stated between Lenders and Borrower unless Agent receives a written statement of
Borrower’s specific exceptions thereto within sixty (60) days after such
statement is received by Borrower. The records of Agent with respect to the loan
amount shall be conclusive evidence absent manifest error of the amounts of
Advances and other charges thereto and of payments applicable thereto.

2.9 Letters of Credit. Subject to the terms and conditions hereof, Agent shall
issue or cause the issuance of letters of credit (each a “Letter of Credit” and
collectively “Letters of Credit”) on behalf of Borrower; provided, however, that
Agent will not be required to issue or cause to be issued any Letters of Credit
to the extent that the face amount of such Letters of Credit would then cause
the sum of (a) the outstanding Revolving Advances plus (b) the aggregate amount
of drawing outstanding and additional amounts available under Letters of Credit
outstanding to exceed the Maximum Advance Amount. The maximum undrawn amount of
outstanding Letters of Credit shall not exceed $10,000,000 in the aggregate at
any time. All disbursements or payments related to Letters of Credit shall be
deemed to be Domestic Rate Loans consisting of Revolving Advances and shall bear
interest at the Contract Interest Rate for Domestic Rate Loans. Letters of
Credit that have not been drawn upon shall not bear interest.

 

20



--------------------------------------------------------------------------------

2.10 Issuance of Letters of Credit.

(a) Borrower may request Agent to issue or cause the issuance of a Letter of
Credit by delivering to Agent at the Payment Office, Agent’s form of Letter of
Credit Application (the “Letter of Credit Application”) completed to the
satisfaction of Agent; and, such other certificates, documents and other papers
and information as Agent may reasonably request. Borrower also has the right to
give instructions and make agreements with respect to any application, any
applicable letter of credit and security agreement, any applicable letter of
credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or acceptances of usance drafts when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than one year
after such Letter of Credit’s date of issuance and in no event later than the
last day of the Term. Each Letter of Credit shall be subject to the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, and any amendments or revision thereof
adhered to by the Issuer and, to the extent not inconsistent therewith, the laws
of the Commonwealth of Massachusetts.

(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrower for a Letter of Credit hereunder.

(d) Agent shall have absolute discretion whether to accept any draft related to
any Letter of Credit. Without in any way limiting Agent’s absolute discretion
whether to accept any draft, Borrower will not present for acceptance any draft,
and Agent will generally not accept any drafts (i) that arise out of
transactions involving the sale of goods by Borrower not in the ordinary course
of its business, (ii) that involve a sale to an Affiliate of Borrower,
(iii) that involve any purchase for which Agent has not received all related
documents, instruments and forms requested by Agent, (iv) for which Agent is
unable to locate a purchaser in the ordinary course of business on customary
terms, or (v) that is not eligible for discounting with Federal Reserve Banks
pursuant to paragraph 7 of Section 13 of the Federal Reserve Act, as amended.

2.11 Requirements For Issuance of Letters of Credit.

(a) In connection with the issuance of any Letter of Credit, Borrower shall
indemnify, save and hold Agent, each Lender and each Issuer harmless from any
loss, cost, expense or liability, including, without limitation, payments made
by Agent, any Lender or any Issuer and reasonable expenses and reasonable
attorneys’ fees incurred by Agent, any Lender or Issuer arising out of, or in
connection with, any Letter of Credit to be issued or created for Borrower.
Borrower shall be bound by Agent’s or any Issuer’s regulations and good faith
interpretations of any Letter of Credit issued or created for Borrower’s
Account, although this

 

21



--------------------------------------------------------------------------------

interpretation may be different from its own; and, neither Agent, nor any
Lender, nor any Issuer nor any of their correspondents shall be liable for any
error, negligence, or mistakes, whether of omission or commission, in following
Borrower’s instructions or those contained in any Letter of Credit, or of any
modifications, amendments or supplements thereto or in issuing or paying any
Letter of Credit or except for Agent’s, any Lender’s, any Issuer’s or such
correspondents’ gross negligence or willful misconduct.

(b) Borrower shall authorize and direct any Issuer to name Borrower as the
“Applicant” or “Account Party” of each Letter of Credit. If Agent is not the
Issuer of any Letter of Credit, Borrower shall authorize and direct the Issuer
to deliver to Agent all instruments, documents, and other writings and property
received by the Issuer pursuant to the Letter of Credit and to accept and rely
upon Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit, or the application therefor.

(c) Solely, in connection with all Letters of Credit issued or caused to be
issued by Agent under this Agreement, Borrower hereby appoints Agent, or its
designee, as its attorney, with full power and authority (i) to sign and/or
endorse Borrower’s name upon any warehouse or other receipts, letter of credit
applications and acceptances; (ii) to sign Borrower’s name on bills of lading;
(iii) to clear Inventory through the United States of America Customs Department
(“Customs”) in the name of Borrower or Agent or Agent’s designee, and to sign
and deliver to Customs officials powers of attorney in the name of Borrower for
such purpose; and (iv) to complete in Borrower’s name or Agent’s, or in the name
of Agent’s designee, any order, sale or transaction, obtain the necessary
documents in connection therewith, and collect the proceeds thereof. Neither
Agent nor its attorneys will be liable for any acts or omissions nor for any
error of judgment or mistakes of fact or law, except for Agent’s or its
attorney’s gross negligence or willful misconduct. This power, being coupled
with an interest, is irrevocable as long as any Letters of Credit remain
outstanding.

(d) Each Lender shall, to the extent of the percentage amount equal to the
product of such Lender’s Commitment Percentage for Advances multiplied by the
aggregate amount of all unreimbursed reimbursement obligations arising from
disbursements made or obligations incurred with respect to the Letters of Credit
be deemed to have irrevocably purchased an undivided participation in each such
unreimbursed reimbursement obligation. In the event that at the time a
disbursement is made the unpaid balance of Revolving Advances exceeds or would
exceed, with the making of such disbursement, the Maximum Advance Amount, and
such disbursement is not reimbursed by Borrower within two (2) Business Days,
Agent shall promptly notify each Lender and upon Agent’s demand each Lender
shall pay to Agent such Lender’s proportionate share of such unreimbursed
disbursement together with such Lender’s proportionate share of Agent’s
unreimbursed costs and expenses relating to such unreimbursed disbursement. Upon
receipt by Agent of a repayment from Borrower of any amount disbursed by Agent
for which Agent had already been reimbursed by Lenders, Agent shall deliver to
each Lender that Lender’s pro rata share of such repayment. Each Lender’s
participation commitment shall continue until the last to occur of any of the
following events: (A) Agent ceases to be obligated to issue or cause to be
issued Letters of Credit hereunder; (B) no Letter of Credit issued hereunder
remains outstanding and uncancelled or (C) all Persons (other than Borrower)
have been fully reimbursed for all payments made under or relating to Letters of
Credit.

 

22



--------------------------------------------------------------------------------

2.12 Additional Payments. Any reasonable sums expended by Agent or any Lender
due to Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including, without limitation, Borrower’s
obligations under Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be
charged to Borrower’s Account as a Revolving Advance and added to the
Obligations.

2.13 Manner of Borrowing and Payment.

(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders for Revolving Advances. Subject to
the terms and conditions herein, Borrower may request daily Revolving Advances.

(b) Each payment (including each prepayment) by Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders for Revolving Advances. Except as expressly provided herein, all
payments (including prepayments) to be made by Borrower on account of principal,
interest and fees shall be made without set off or counterclaim and shall be
made to Agent on behalf of the Lenders to the Payment Office, in each case on or
prior to 1:00 p.m., Boston time, in Dollars and in immediately available funds.

(c) [Reserved].

Notwithstanding anything to the contrary contained in Sections 2.13(a) and
(b) hereof, commencing with the first Business Day following the Closing Date,
each borrowing of Revolving Advances shall be advanced by Agent and each payment
by Borrower on account of Revolving Advances shall be applied first to those
Revolving Advances advanced by Agent. On or before 1:00 p.m., Boston time, on
each Settlement Date commencing with the first Settlement Date following the
Closing Date, Agent and Lenders shall make certain payments as follows: (A) if
the aggregate amount of new Revolving Advances made by Agent during the
preceding Week (if any) exceeds the aggregate amount of repayments applied to
outstanding Revolving Advances during such preceding Week, then each Lender
shall provide Agent with funds in an amount equal to its applicable Commitment
Percentage for Revolving Advances multiplied by the difference between (w) such
Revolving Advances and (x) such repayments and (B) if the aggregate amount of
repayments applied to outstanding Revolving Advances during such Week exceeds
the aggregate amount of new Revolving Advances made during such Week, then Agent
shall provide each Lender with funds in an amount equal to its applicable
Commitment Percentage multiplied by the difference between (y) such repayments
and (z) such Revolving Advances.

(i) Each Lender shall be entitled to earn interest at the applicable Contract
Interest Rate on outstanding Advances which it has funded.

(ii) Promptly following each Settlement Date, Agent shall submit to each Lender
a certificate with respect to payments received and Advances made during the
Week immediately preceding such Settlement Date. Such certificate of Agent shall
be conclusive in the absence of manifest error.

 

23



--------------------------------------------------------------------------------

(d) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Advances available to Agent, Agent may
(but shall not be obligated to) assume that such Lender shall make such amount
available to Agent on the next Settlement Date and, in reliance upon such
assumption, make available to Borrower a corresponding amount. Agent will
promptly notify Borrower of its receipt of any such notice from a Lender. If
such amount is made available to Agent on a date after such next Settlement
Date, such Lender shall pay to Agent on demand an amount equal to the product of
(i) the daily average Federal Funds Rate (computed on the basis of a year of 360
days) during such period as quoted by Agent, times (ii) such amount, times
(iii) the number of days from and including such Settlement Date to the date on
which such amount becomes immediately available to Agent. A certificate of Agent
submitted to any Lender with respect to any amounts owing under this paragraph
(e) shall be conclusive, in the absence of manifest error. If such amount is not
in fact made available to Agent by such Lender within three (3) Business Days
after such Settlement Date, Agent shall be entitled to recover such an amount,
with interest thereon at the rate per annum then applicable to such Revolving
Advances hereunder, on demand from Borrower; provided, however, that Agent’s
right to such recovery shall not prejudice or otherwise adversely affect
Borrower’s rights (if any) against such Lender.

2.14 [Reserved]

2.15 Use of Proceeds. Borrower shall apply the proceeds of Advances to
(a) refinance existing senior indebtedness, (b) pay fees and expenses related to
this transaction, (c) to provide for the Borrower’s ongoing short-term working
capital and other general corporate needs and (d) to fund Permitted
Acquisitions.

 

24



--------------------------------------------------------------------------------

2.16 Defaulting Lender.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) fails or refuses (which failure or refusal constitutes a breach by
such Lender of its obligations under this Agreement) to make available its
portion of any Advance or (y) notifies either Agent or Borrower that it does not
intend to make available its portion of any Advance (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.16 while such Lender Default remains in effect.

(b) Advances shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Commitment
Percentages, and no Commitment Percentage of any Lender or any pro rata share of
any Advances required to be advanced by any Lender shall be increased as a
result of such Lender Default. Amounts received in respect of principal of any
type of Advances shall be applied to reduce the applicable Advances of each
Lender pro rata based on the aggregate of the outstanding Advances of that type
of all Lenders at the time of such application; provided, that, such amount
shall not be applied to any Advances of a Defaulting Lender at any time when,
and to the extent that, the aggregate amount of Advances of any Non-Defaulting
Lender exceeds such Non-Defaulting Lender’s Commitment Percentage of all
Advances then outstanding.

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
Advances outstanding.

(d) Other than as expressly set forth in this Section 2.16, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.16 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which Borrower, Agent or any Lender may
have against any Defaulting Lender as a result of any default by such Defaulting
Lender hereunder.

(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.

2.17 Increase of Commitments. At any time during the Term, the Borrower shall
have the right, but not the obligation, upon no less than ninety (90) days
written notice to the Agent, to increase the Maximum Advance Amount by an
aggregate amount not to exceed $30,000,000 under terms and conditions identical
to those of the Revolving Advances, such additional amounts to be provided by
the then existing Lenders or such other persons who become Lenders

 

25



--------------------------------------------------------------------------------

in connection therewith; provided that no such existing Lender shall be
obligated to provide any such Advance in connection with the increase in the
Maximum Advance Amount, and this section shall not be deemed a commitment by any
Lender to increase such Maximum Advance Amount.

 

III. INTEREST AND FEES.

3.1 Interest. Interest on Advances shall be payable in arrears, on the first day
of each month with respect to Domestic Rate Loans, on each LA Interest Payment
Date with respect to LIBOR Advantage Loans and, with respect to Eurodollar Rate
Loans, at the end of each Interest Period or, for Eurodollar Rate Loans with an
Interest Period in excess of three months, at the earlier of (a) each three
months on the anniversary date of the commencement of such Eurodollar Rate Loan
and (b) the end of the Interest Period. Interest charges shall be computed on
the actual principal amount of Advances outstanding during the month at a rate
per annum equal to (w) with respect to LIBOR Advantage Loans, the LIBOR
Advantage Rate plus the Applicable Margin thereto, (x) with respect to Domestic
Rate Loans, the Base Rate plus the Applicable Margin thereto and (y) with
respect to Eurodollar Rate Loans, the Adjusted Eurodollar Rate plus the
Applicable Margin thereto (as applicable, the “Contract Interest Rate”).
Whenever, subsequent to the date of this Agreement, the Base Rate is increased
or decreased, the applicable Contract Interest Rate for Domestic Rate Loans
shall be similarly changed without notice or demand of any kind by an amount
equal to the amount of such change in the Base Rate during the time such change
or changes remain in effect. The Adjusted Eurodollar Rate shall be adjusted with
respect to Eurodollar Rate Loans without notice or demand of any kind on the
effective date of any change in the Reserve Percentage as of such effective
date. Immediately upon and after the occurrence of an Event of Default under
Section 10.1(a), and during the continuation thereof, the Obligations due under
this Agreement shall bear interest at the applicable Contract Interest Rate,
plus three (3%) percent per annum (the “Default Rate”). Upon and after the
occurrence and during continuance of an Event of Default other than under
Section 10.1(a), the Obligations due under this Agreement shall bear interest at
the Default Rate if thirty (30) days after Agent gives notice to Borrower that
such an Event of Default has occurred, the Event of Default continues to occur.

3.2 Letter of Credit Fees.

(a) Borrower shall pay (i) to Agent, for the benefit of Lenders, fees for each
Letter of Credit for the period from and excluding the date of issuance of same
to and including the date of expiration or termination, equal to the average
daily face amount of each outstanding Letter of Credit multiplied by the
Applicable Margin for the Adjusted Eurodollar Rate per annum, such fee to be
calculated on the basis of a 360-day year for the actual number of days elapsed
and to be payable quarterly in arrears on the first day of each quarter and on
the last day of the Term, (ii) to the Agent, a facing fee equal to the average
daily face amount of each outstanding Letter of Credit multiplying one quarter
percent (0.25%), such fee to be calculated on the basis of a 360-day year for
the actual number of days elapsed and to be payable quarterly in arrears on the
first day of each quarter and on the last day of the Term and (iii) all fees and
expenses as agreed upon by the Issuer and Borrower in connection with any Letter
of Credit,

 

26



--------------------------------------------------------------------------------

including, without limitation, in connection with the opening, amendment or
renewal of any such Letter of Credit and any acceptances created thereunder and
shall reimburse Agent for any and all fees and expenses, if any, paid by Agent
to the Issuer (all of the foregoing fees, the “Letter of Credit Fees”). All such
charges shall be deemed earned in full on the date when the same are due and
payable hereunder and shall not be subject to rebate or proration upon the
termination of this Agreement for any reason. Any such charge in effect at the
time of a particular transaction shall be the charge for that transaction,
notwithstanding any subsequent change in the Issuer’s prevailing charges for
that type of transaction.

(b) During the continuance of Event of Default, upon demand by Agent, Borrower
will cause cash to be deposited and maintained in an account with Agent, as cash
collateral, in an amount equal to one hundred and five percent (105%) of the
undrawn amount of the outstanding Letters of Credit, and Borrower hereby
irrevocably authorizes Agent, in its discretion, on Borrower’s behalf and in
Borrower’s name, to open such an account and to make and maintain deposits
therein, or in an account opened by Borrower, in the amounts required to be made
by Borrower, out of the proceeds of Receivables or other Collateral or out of
any other funds of Borrower coming into any Lender’s possession at any time.
Agent will invest such cash collateral (less applicable reserves) in such
short-term money-market items as to which Agent and Borrower mutually agree and
the net return on such investments shall be credited to such account and
constitute additional cash collateral. Borrower may not withdraw amounts
credited to any such account except upon payment and performance in full of all
Obligations and termination of this Agreement.

3.3 Fees.

(a) Facility Fee. Upon the execution of this Agreement, Borrower shall pay to
Agent for the ratable benefit of Lenders a facility fee of $50,000. Upon
payment, such fee shall be deemed to be fully earned and shall not be
refundable.

(b) Commitment Fee. For any quarter during the Term where the average daily
unpaid balance of the Advances outstanding for each day of the quarter does not
equal the Maximum Advance Amount, then Borrower shall pay to Agent for the
ratable benefit of Lenders a fee at a rate per annum equal to the Applicable
Margin with respect to the Commitment Fee (as set forth in the chart in the
definition of “Applicable Margin”) on the amount by which the Maximum Advance
Amount exceeds such average daily unpaid balance during such quarter. Such fee
(the “Commitment Fee”) shall be payable to Agent in arrears on the first
Business Day of each quarter with respect to the previous calendar quarter.

3.4 [Reserved]

3.5 [Reserved]

 

27



--------------------------------------------------------------------------------

3.6 Computation of Interest and Fees. Interest on Domestic Rate Loans shall be
computed on the basis of a year of 365/366 days and for the actual number of
days elapsed. Interest on Eurodollar Rate Loans shall be computed on the basis
of a year of 360 days and for the actual number of days elapsed, including the
first date of the applicable period to, but not including, the date of
repayment. Interest on Libor Advantage Loans shall be calculated for the actual
number of days elapsed on the basis of a 360-day year, including the first date
of the applicable period to, but not including, the date of repayment. If any
payment to be made hereunder becomes due and payable on a day other than a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and interest thereon shall be payable at the applicable Contract
Interest Rate during such extension.

3.7 Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such interest or other charges shall be deemed
to be decreased to such highest rate as is permitted under the law and the
excess amount paid by Borrower, if any, shall be first applied to any unpaid
principal balance owed by Borrower, and if the then remaining excess amount is
greater than the previously unpaid principal balance, Lenders shall promptly
refund such excess amount to Borrower and the provisions hereof shall be deemed
amended to provide for such permissible rate.

3.8 Increased Costs. In the event that any applicable law, treaty or
governmental regulation, or any change therein or in the interpretation or
application thereof, or compliance by any Lender (for purposes of this
Section 3.8, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender) with any request or
directive (whether or not having the force of law) from any central bank or
other financial, monetary or other authority, shall:

(a) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to Agent or any Lender of principal, fees, interest or any other amount
payable hereunder or under any Other Documents (except for changes in the rate
of tax on the overall net income of Agent or any Lender by the jurisdiction in
which it maintains its principal office);

(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including (without limitation) pursuant to Regulation D of the Board
of Governors of the Federal Reserve System; or

(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or

 

28



--------------------------------------------------------------------------------

otherwise) in respect of any of the Advances by an amount that Agent or such
Lender deems to be material, then, in any case Borrower shall promptly pay Agent
or such Lender, upon its demand, such additional amount as will compensate Agent
or such Lender for such additional cost or such reduction, as the case may be.
Agent or such Lender shall certify the amount of such additional cost or reduced
amount to Borrower, and such certification shall be conclusive absent manifest
error.

3.9 Basis For Determining Interest Rate Inadequate or Unfair. In the event that
Agent or any Lender shall have determined that:

(a) reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan or LIBOR Advantage Loan into a Eurodollar
Rate Loan, then Agent shall give Borrower prompt written, telephonic or
telegraphic notice of such determination. If such notice is given, (i) any such
requested Eurodollar Rate Loan shall be made as a Domestic Rate Loan, unless
Borrower shall notify Agent no later than 10:00 a.m. (Boston time) two
(2) Business Days prior to the date of such proposed borrowing, that its request
for such borrowing shall be cancelled or made as an unaffected Eurodollar Rate
Loan or LIBOR Advantage Loan, (ii) any Domestic Rate Loan, LIBOR Advantage Loan
or Eurodollar Rate Loan which was to have been converted to an affected type of
Eurodollar Rate Loan shall be continued as or converted into a Domestic Rate
Loan, or, if Borrower shall notify Agent, no later than 10:00 a.m. (Boston time)
two (2) Business Days prior to the proposed conversion, shall be maintained as
an unaffected type of Eurodollar Rate Loan or converted to a LIBOR Advantage
Loan, and (iii) any outstanding affected Eurodollar Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrower shall notify Agent, no
later than 10:00 a.m. (Boston time) two (2) Business Days prior to the last
Business Day of the then current Interest Period applicable to such affected
Eurodollar Rate Loan, shall be converted into an unaffected type of Eurodollar
Rate Loan or LIBOR Advantage Loan, on the last Business Day of the then current
Interest Period for such affected Eurodollar Rate Loans. Until such notice has
been withdrawn, Lenders shall have no obligation to make an affected type of
Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate Loans and
Borrower shall not have the right to convert a Domestic Rate Loan, LIBOR
Advantage Loan or an unaffected type of Eurodollar Rate Loan into an affected
type of Eurodollar Rate Loan.

3.10 Capital Adequacy.

(a) In the event that Agent or any Lender shall have determined that any change
in the applicable law, rule, regulation or guideline regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by Agent or any
Lender (for purposes of this Section 3.10, the term “Lender” shall include Agent
or any Lender and any corporation or bank controlling Agent or any Lender) and
the office or branch where Agent or any Lender (as so defined) makes or

 

29



--------------------------------------------------------------------------------

maintains any Eurodollar Rate Loans with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent or any Lender’s capital as a consequence of its
obligations hereunder to a level below that which Agent or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Agent’s and each Lender’s policies with respect to capital
adequacy) by an amount deemed by Agent or any Lender to be material, then, from
time to time, Borrower shall pay upon demand to Agent or such Lender such
additional amount or amounts as will compensate Agent or such Lender for such
reduction. In determining such amount or amounts, Agent or such Lender may use
any reasonable averaging or attribution methods. The protection of this
Section 3.10 shall be available to Agent and each Lender regardless of any
possible contention of invalidity or inapplicability with respect to the
applicable law, regulation or condition.

(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to
Section 3.10(a) hereof when delivered to Borrower shall be conclusive absent
manifest error.

3.11 Gross Up for Taxes. If Borrower shall be required by Applicable Law to
withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents, (a) the sum payable to Agent or such
Lender shall be increased as may be necessary so that, after making all required
withholding or deductions, Agent or such Lender (as the case may be) receives an
amount equal to the sum it would have received had no such withholding or
deductions been made, (b) Borrower shall make such withholding or deductions,
and (c) Borrower shall pay the full amount withheld or deducted to the relevant
taxation authority or other authority in accordance with Applicable Law.

3.12 Withholding Tax Exemption. At least five (5) Business Days prior to the
first date on which interest or fees are payable hereunder for the account of
any Lender, each Lender that is not incorporated under the laws of the United
States or any state thereof agrees that it will deliver to Borrower and Agent
two (2) duly completed copies of United States Internal Revenue Service Form
1001 or 4224, certifying in either case that such Lender is entitled to receive
payment under this Agreement and the Note without deduction or withholding of
any United States federal income taxes. Each Lender which so delivers a Form
1001 or 4224 further undertakes to deliver to Borrower and Agent two
(2) additional copies of such form (or a successor form) on or before the date
that such form expires (currently, three (3) successive calendar years for Form
1001 and one calendar year for Form 4224) or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form so delivered
by it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrower or Agent, in each case, certifying that such
Lender is entitled to receive payments under this Agreement and its Note without
deduction or withholding of any United States federal income taxes, unless an
event (including any change in treaty, law or regulation) has occurred prior to
the date on which any such delivery would otherwise be required that renders all
such forms inapplicable or that would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender advises Borrower
and Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income taxes.

 

30



--------------------------------------------------------------------------------

IV. COLLATERAL: GENERAL TERMS

4.1 Security Interest in the Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, Borrower and each
Guarantor hereby grant to Agent for its benefit and for the ratable benefit of
each Lender a continuing security interest in and to all of its Collateral,
whether now owned or existing or hereafter acquired or arising and wheresoever
located. Borrower and each Guarantor shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest.

4.2 Perfection of Security Interest. Borrower and each Guarantor shall take all
action that may be necessary or desirable, or that Agent may reasonably request,
so as at all times to maintain the validity, perfection, enforceability and
priority of Agent’s security interest in the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (a) immediately discharging all Liens other than
Permitted Encumbrances, (b) obtaining landlords’ lien waivers (as reasonably
requested by Agent), (c) delivering to Agent, endorsed or accompanied by such
instruments of assignment as Agent may specify, and stamping or marking, in such
manner as Agent may reasonably request, any and all chattel paper, instruments,
letters of credits and advices thereof and documents evidencing or forming a
part of the Collateral, (d) entering into lockbox and other custodial
arrangements reasonably satisfactory to Agent (to the extent necessary), and
(e) executing and delivering financing statements, control agreements, notices
and assignments, in each case in form and substance reasonably satisfactory to
Agent, relating to the creation, validity, perfection, maintenance or
continuation of Agent’s security interest in the Collateral under the Uniform
Commercial Code or other applicable law. Agent is hereby authorized to file
financing statements in accordance with the Uniform Commercial Code as adopted
in the Commonwealth of Massachusetts from time to time to the extent consistent
herewith. By their signatures hereto, Borrower and each Guarantor hereby
authorizes Agent to file against Borrower or such Guarantor, one or more
financing continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Agent (which statements
may have a description of collateral which is broader than that set forth
herein) to the extent consistent herewith. All reasonable charges, expenses and
fees Agent may incur in doing any of the foregoing, and any local taxes relating
thereto, shall be charged to Borrower’s Account as a Revolving Advance of a
Domestic Rate Loan and added to the Obligations, or, at Agent’s option, shall be
paid to Agent for its benefit and for the ratable benefit of Lenders immediately
upon demand.

 

31



--------------------------------------------------------------------------------

4.3 Disposition of Collateral. Borrower and each Guarantor will safeguard and
protect all Collateral for Agent’s general account and make no disposition
thereof whether by sale, lease or otherwise except as provided for under
Section 7.1(b) hereof.

4.4 Preservation of Collateral. Borrower and each Guarantor shall cooperate
fully with all of Agent’s efforts to preserve the Collateral and will take such
actions to preserve the Collateral as Agent may direct. Agent’s reasonable
expenses of preserving the Collateral shall be charged to Borrower’s Account as
a Revolving Advance and added to the Obligations.

4.5 Ownership of Collateral. With respect to the Collateral, at the time the
Collateral becomes subject to Agent’s security interest: (a) Borrower and each
Guarantor (as applicable) shall be the sole owner of and fully authorized and
able to sell, transfer, pledge and/or grant a first priority security interest
in each and every item of the its respective Collateral to Agent (other than
purchase money security interests permitted hereunder and statutory liens); and,
except for Permitted Encumbrances the Collateral shall be free and clear of all
Liens and encumbrances whatsoever; (b) each document and agreement executed by
Borrower or delivered to Agent or any Lender in connection with this Agreement
shall be true and correct in all respects; and (c) all signatures and
endorsements of Borrower and each Guarantor that appear on such documents and
agreements shall be genuine and Borrower and each Guarantor shall have full
capacity to execute same.

4.6 Defense of Agent’s and Lenders’ Interests. Until (a) payment and performance
in full of all of the Obligations and (b) termination of this Agreement, Agent’s
interests in the Collateral shall continue in full force and effect. Except as
otherwise permitted herein, during such period Borrower or any Guarantor shall
not, without Agent’s prior written consent, pledge, sell (except sales permitted
under 7.1(b)), assign, transfer, create or suffer to exist a Lien upon or
encumber or allow or suffer to be encumbered in any way except for Permitted
Encumbrances, any part of the Collateral. Borrower and each Guarantor shall
defend Agent’s interests in the Collateral against any and all Persons
whatsoever. At any time following demand by Agent for payment of all Obligations
but subject to the limitations of Section 11.1 hereof, including, without
limitation, providing ten (10) days prior written notice to the Borrower, Agent
shall have the right to take possession of the indicia of the Collateral and the
Collateral in whatever physical form contained, including without limitation:
books, records, labels, stationery, documents, instruments. If Agent exercises
this right to take possession of the Collateral, Borrower and each Guarantor
shall, upon demand, assemble it in the best manner possible and make it
available to Agent at a place reasonably convenient to Agent. In addition, with
respect to all Collateral, Agent and Lenders shall be entitled to all of the
rights and remedies set forth herein and further provided by the Uniform
Commercial Code or other applicable law. Upon the occurrence of an Event of
Default, Borrower and each Guarantor shall, and Agent may, at its option,
instruct all suppliers, carriers, forwarders, warehousers or others receiving or
holding cash, checks, documents or instruments in which Agent holds a security
interest to deliver same to Agent and/or subject to Agent’s order and if they
shall come into Borrower’s or any of its Subsidiaries’ possession, they, and
each of them, shall be held by Borrower or its

 

32



--------------------------------------------------------------------------------

Subsidiary, as applicable, in trust as Agent’s trustee, and Borrower or its
Subsidiary, as applicable, will immediately deliver them to Agent in their
original form together with any necessary endorsement.

4.7 Books and Records. Borrower and each Guarantor shall (a) keep proper books
of record and account in which full, true and correct entries will be made of
all dealings or transactions of or in relation to its business and affairs;
(b) set up on its books accruals with respect to all taxes, assessments,
charges, levies and claims; and (c) on a reasonably current basis set up on its
books, from its earnings, allowances against doubtful Receivables, advances and
investments and all other proper accruals (including without limitation by
reason of enumeration, accruals for premiums, if any, due on required payments
and accruals for depreciation, obsolescence, or amortization of properties),
which should be set aside from such earnings in connection with its business.
All determinations pursuant to this subsection shall be made in accordance with,
or as required by, GAAP consistently applied in the opinion of such independent
public accountant as shall then be regularly engaged by Borrower and its
Subsidiaries and meet the standards for such accountants required under
Section 9.7 hereof.

4.8 Financial Disclosure. Borrower and each of its Subsidiaries hereby
irrevocably authorizes and directs all accountants and auditors employed by
Borrower or any of its Subsidiaries at any time during the Term to exhibit and
deliver to Agent and each Lender copies of any of Borrower’s or its
Subsidiaries’ financial statements.

4.9 Compliance with Laws. Borrower and each of its Subsidiaries shall (a) comply
in all material respects with (i) all acts, rules, regulations and orders of any
legislative, administrative or judicial body or official applicable to the
Collateral or any part thereof or to the operation of Borrower’s or its
Subsidiaries’ business and (ii) all obligations, covenants and conditions
contained in all material Contractual Obligations and (b) maintain or obtain all
licenses, qualifications and permits now held or hereafter required to be held
by such Person, unless the non-compliance or absence with which could not
reasonably be expected to have a Material Adverse Effect. Borrower and each of
its Subsidiaries may, however, contest or dispute any acts, rules, regulations,
orders and directions of those bodies or officials in good faith and in any
reasonable manner, provided that any related Lien is inchoate or stayed and
sufficient reserves are established to the reasonable satisfaction of Agent to
protect Agent’s Lien on or security interest in the Collateral. The assets of
Borrower and each of its Subsidiaries at all times shall be maintained in
accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets of Borrower and its Subsidiaries so that
such insurance shall remain in full force and effect.

4.10 Inspection of Premises. At reasonable times and at reasonable intervals
Agent shall have access to and the right to audit, check, inspect and make
abstracts and copies from Borrower’s and its Subsidiaries’ books,

 

33



--------------------------------------------------------------------------------

records, audits, correspondence and all other papers relating to the Collateral
and the operation of Borrower’s or its Subsidiaries’ business (each a
“Collateral Audit”). Agent and its agents may upon prior written notice enter
upon any of Borrower’s and its Subsidiaries’ premises at any time during
business hours and at any other reasonable time, and from time to time, for the
purpose of inspecting the Collateral and any and all records pertaining thereto
and the operation of Borrower’s or its Subsidiaries’ business. All reasonable
costs and expenses of inspections permitted under this Section 4.10 shall be
borne by Borrower.

4.11 Insurance. Schedule 4.11 hereto describes all of the casualty and property
insurance policies, held by the Borrower and each of its Subsidiaries, including
the amounts of such policies. Borrower shall bear the full risk of any loss of
any nature whatsoever with respect to the Collateral. At Borrower’s own cost and
expense in amounts and with carriers reasonably acceptable to Agent. Borrower
and each of its Subsidiaries shall (a) keep all its insurable properties and
properties in which Borrower or any of its Subsidiaries has an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to Borrower’s
or any of its Subsidiaries including, without limitation, business interruption
insurance; (b) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to Borrower or its Subsidiaries insuring
against larceny, embezzlement or other criminal misappropriation of insured’s
officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of Borrower or any of its Subsidiaries either
directly or through authority to draw upon such funds or to direct generally the
disposition of such assets; (c) maintain public and product liability insurance
against claims for personal injury, death or property damage suffered by others;
(d) maintain all such worker’s compensation or similar insurance as may be
required under the laws of any state or jurisdiction in which Borrower or its
Subsidiaries are engaged in business; and (e) furnish Agent upon request with
(i) evidence of the maintenance of such policies by the renewal thereof at least
five (5) days before any expiration date and (ii) appropriate loss payable
endorsements in form and substance reasonably satisfactory to Agent, naming
Agent as a co-insured and additional loss payee (with respect to the Collateral
only) as its interests may appear with respect to all insurance coverage
referred to in clauses (a), and (c) above, and providing (A) that all proceeds
(subject to below) thereunder constituting Collateral shall be payable to Agent,
(B) no such insurance shall be affected by any act or neglect of the insured or
owner of the property described in such policy, and (C) that such policy and
loss payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days’ prior written notice is given to Agent. In the event of any
loss thereunder of $1,000,000 or less of Collateral, or any loss with respect to
any non-Collateral, in the aggregate, the carriers named therein hereby are
directed by Agent to make payment for such loss to Borrower or any of its
Subsidiaries and not to the Agent. In the event of any loss thereunder in excess
of $1,000,000 of Collateral in the aggregate, the carriers named therein hereby
are directed by Borrower and its Subsidiaries to make payment for such loss to
Agent and not to Borrower or any of its Subsidiaries and Agent jointly. If any
insurance losses are paid by check, draft or other instrument payable to
Borrower and Agent jointly, Agent may endorse Borrower’s or its Subsidiaries’
name thereon and do such other things as Agent may deem advisable to reduce the
same to cash (in each case, consistent with the foregoing); if any insurance
losses not relating to Collateral are paid by check, draft of other instrument

 

34



--------------------------------------------------------------------------------

payable to Borrower and Agent jointly, Borrower may endorse Agent’s name thereon
and do such other things as Borrower may deem advisable to reduce the same to
cash, provided Borrower provides notice to Agent of any such action. During the
continuance of an Event of Default, Agent is hereby authorized to adjust and
compromise claims under insurance coverage referred to in clauses (a), and
(b) above, in each case to the extent they are proceeds of Collateral. All loss
recoveries in excess of $1,000,000 in the aggregate received by Agent upon any
such insurance may be applied to the extent they are proceeds of Collateral to
the Obligations, (x) first to outstanding fees, expenses and interest owing to
the Agent and Lenders and (y) second to the outstanding Advances in such order
as Agent may determine, subject to Borrower’s ability to reborrow Revolving
Advances in accordance with the terms hereof. Any surplus shall be paid by Agent
to Borrower or applied as may be otherwise required by law. Any deficiency
thereon shall be paid by Borrower to Agent, on demand.

4.12 Failure to Pay Insurance. If Borrower or any of its Subsidiaries fails to
obtain insurance as hereinabove provided, or to keep the same in force, Agent,
if Agent so elects, may obtain such insurance and pay the premium therefor on
behalf of Borrower or any of its Subsidiaries, and charge Borrower’s Account
therefor as a Revolving Advance of a Domestic Rate Loan (subject to Section 3.1
hereof) and such reasonable expenses so paid shall be part of the Obligations.

4.13 Payment of Taxes. Borrower and each of its Subsidiaries will pay, when due,
all material taxes, assessments and other Charges lawfully levied or assessed
upon Borrower or any of its Subsidiaries or any of the Collateral including,
without limitation, real and personal property taxes, assessments and charges
and all franchise, income, employment, social security benefits, withholding,
and sales taxes unless being contested in good faith and for which proper
reserves have been established. If any tax by any governmental authority is or
may be imposed on or as a result of any transaction between Borrower or any of
its Subsidiaries and Agent or any Lender which Agent or any Lender may be
required to withhold or pay or if any taxes, assessments, or other Charges
remain unpaid after the date fixed for their payment, or if any claim shall be
made which, in Agent’s or any Lender’s opinion, may reasonably be expected to
create a valid Lien on the Collateral, Agent may without notice to Borrower or
any of its Subsidiaries pay such taxes, assessments or other Charges and
Borrower and each of its Subsidiaries hereby indemnify and hold Agent and each
Lender harmless in respect thereof. The amount of any payment by Agent under
this Section 4.13 shall be charged to Borrower’s Account as a Revolving Advance
and added to the Obligations and, until Borrower shall furnish Agent with an
indemnity therefor (or supply Agent with evidence satisfactory to Agent that due
provision for the payment thereof has been made), Agent may hold without
interest any balance standing to Borrower’s credit and Agent shall retain its
security interest in any and all Collateral held by Agent.

4.14 Payment of Leasehold Obligations. Borrower and each of its Subsidiaries
shall at all times pay, when and as due, its rental obligations under all leases
for the Landlord Access Properties, and shall otherwise comply, in all material
respects, with all other terms of such leases and keep them in full force and
effect, in each case, unless contested in good faith and reasonable reserves are
established and, at Agent’s request will provide evidence of having done so.

 

35



--------------------------------------------------------------------------------

4.15 Receivables.

(a) [Reserved].

(b) [Reserved].

(c) Location of Borrower. Borrower’s chief executive office is located at 730
Milford Road, Merrimack, New Hampshire 03054 and all of Borrower’s books and
records pertaining to its receivable are maintained at such executive office or
other permitted locations. Until written notice is given to Agent by Borrower of
any other office at which Borrower keeps its records pertaining to Receivables,
all such records shall be kept at such executive office or other permitted
locations.

(d) Collection of Receivables. Until Borrower’s or its Guarantors’ authority to
do so is terminated by Agent (which notice Agent may give at any time following
the occurrence of an Event of Default or a Default or when Agent in its sole
discretion deems it to be in Lenders’ best interest to do so), Borrower and each
Guarantor will, at Borrower’s and its Guarantors’ sole cost and expense, collect
all amounts received on Receivables subject to permitted adjustments and usual
terms and conditions, and shall not commingle such collections with Borrower’s
funds or use the same except to pay Obligations. Borrower and each Guarantor
shall deposit in the Blocked Account or, upon request by Agent, deliver to
Agent, in original form and on the date of receipt thereof, all checks, drafts,
notes, money orders, acceptances, cash and other evidences of Indebtedness.

(e) Notification of Assignment of Receivables. Upon the occurrence of an Event
of Default, Agent shall have the right to send notice of the assignment of, and
Agent’s security interest in, the Receivables to any and all Customers or any
third party holding or otherwise concerned with any of the Collateral.
Thereafter, Agent shall have the sole right to collect the Receivables, take
possession of the Collateral, or both. Agent’s actual collection expenses,
including, but not limited to, stationery and postage, telephone and telegraph,
secretarial and clerical expenses and the salaries of any collection personnel
used for collection, may be charged to Borrower’s Account and added to the
Obligations.

(f) Power of Agent to Act on Borrower’s Behalf. Agent shall have the right to
receive, endorse, assign and/or deliver in the name of Agent or Borrower or any
of its Subsidiaries any and all checks, drafts and other instruments for the
payment of money relating to the Receivables, and Borrower and each of its
Subsidiaries hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed. Upon an Event of Default except with respect to the
following subparagraph (iii) (which power the Agent may exercise at any time),
Borrower and each of Guarantor hereby constitute Agent or Agent’s designee as
Borrower’s and each of its Guarantor’s attorney with power (i) to endorse
Borrower’s and each Guarantor’s name upon any notes, acceptances, checks,
drafts, money orders or other evidences of payment or Collateral; (ii) to sign
Borrower’s and each Guarantor’s name on any invoice or bill of lading relating
to any of the Receivables, drafts against Customers, assignments and

 

36



--------------------------------------------------------------------------------

verifications of Receivables; (iii) to send verifications of Receivables to any
Customer; (iv) to sign Borrower’s and each of Guarantor’s name on all financing
statements or any other documents or instruments deemed necessary or appropriate
by Agent to preserve, protect, or perfect Agent’s interest in the Collateral and
to file same; (v) to demand payment of the Receivables; (vi) to enforce payment
of the Receivables by legal proceedings or otherwise; (vii) to exercise all of
Borrower’s and each Guarantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral; (viii) to settle,
adjust, compromise, extend or renew the Receivables; (ix) to settle, adjust or
compromise any legal proceedings brought to collect Receivables; (x) to prepare,
file and sign Borrower’s and each Guarantor’s name on a proof of claim in
bankruptcy or similar document against any Customer with respect to the
collection of the Collateral; (xi) to prepare, file and sign Borrower’s and each
Guarantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables; and (xii) to do all other
acts and things necessary to carry out this Agreement. All acts of said attorney
or designee are hereby ratified and approved, and said attorney or designee
shall not be liable for any acts of omission or commission nor for any error of
judgment or mistake of fact or of law, unless done maliciously or with gross
(not mere) negligence; this power being coupled with an interest is irrevocable
while any of the Obligations remain unpaid. Agent shall have the right at any
time to change the address for delivery of mail addressed to Borrower or any of
its Subsidiaries to such address as Agent may designate and to receive, open and
dispose of all mail addressed to Borrower or any of its Subsidiaries.

(g) No Liability. Neither Agent nor any Lender shall, under any circumstances or
in any event whatsoever, have any liability for any error or omission or delay
of any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom. Agent may, without notice or consent from Borrower or any
of its Subsidiaries, sue upon or otherwise collect, extend the time of payment
of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof. Agent is authorized and empowered to accept
the return of the goods represented by any of the Receivables, without notice to
or consent by Borrower or any of its Subsidiaries, all without discharging or in
any way affecting Borrower’s or any of its Subsidiaries’ liability hereunder.

(h) Establishment of a Lockbox Account, Dominion Account. All proceeds of
Collateral shall be deposited by Borrower and each Guarantor into a lockbox
account, dominion account or such other “blocked account” (“Blocked Accounts”)
as Agent may require pursuant to an agreement (“Blocked Account Agreement”) with
such bank as may be selected by Borrower and each Guarantor and be acceptable to
Agent. Borrower and each Guarantor shall issue to any such bank, an irrevocable
letter of instruction directing said bank to transfer such funds so deposited to
Agent, either to any account maintained by Agent at said bank or by wire
transfer to appropriate account(s) of Agent. All funds deposited in such Blocked
Accounts shall immediately become the property of Agent and Borrower and each
Guarantor shall obtain the agreement by such bank to waive any offset rights
against the funds so deposited. Neither Agent nor any Lender assumes any
responsibility for such blocked account arrangement, including without
limitation, any claim of accord and satisfaction or release with respect to
deposits accepted by any bank thereunder. Alternatively, Agent may establish
depository accounts (“Depository Accounts”) in the name of Agent at a bank or
banks for the deposit of such funds

 

37



--------------------------------------------------------------------------------

and Borrower or the applicable Guarantor shall deposit all proceeds of
Collateral or cause same to be deposited, in kind, in such Depository Accounts
of Agent in lieu of depositing same to the Blocked Accounts. All costs and
expenses of opening and maintaining the Blocked Accounts (and any Depository
Accounts) shall be borne by Borrower. Notwithstanding the foregoing, the
definition of “Blocked Accounts” shall not include any account with a balance at
all times of less than $25,000 during any consecutive thirty (30) day period.

(i) Adjustments. Borrower and each of its Subsidiaries will not, without Agent’s
consent, compromise or adjust any Receivables in excess of $25,000 (or extend
the time for payment thereof) or accept any returns of merchandise or grant any
additional discounts, allowances or credits thereon except for those
compromises, adjustments, extensions, returns, discounts, credits and allowances
as have been heretofore customary in the business of Borrower and each of its
Subsidiaries.

4.16 [Reserved]

4.17 Maintenance of Equipment. Borrower and each of its Subsidiaries shall not
use or operate the Equipment in violation of any law, statute, ordinance, code,
rule or regulation, unless such violation could not reasonably be expected to
result in a Material Adverse Effect.

4.18 Exculpation of Liability. Nothing herein contained shall be construed to
constitute Agent or any Lender as Borrower’s and each of its Subsidiaries’ agent
for any purpose whatsoever, nor shall Agent or any Lender be responsible or
liable for any shortage, discrepancy, damage, loss or destruction of any part of
the Collateral wherever the same may be located and regardless of the cause
thereof unless arising from gross negligence or willful misconduct of Agent or
Lender or their agents. Neither Agent nor any Lender, whether by anything herein
or in any assignment or otherwise, assume any of Borrower’s or any of its
Subsidiaries’ obligations under any contract or agreement assigned to Agent or
such Lender, and neither Agent nor any Lender shall be responsible in any way
for the performance by Borrower or any of its Subsidiaries of any of the terms
and conditions thereof.

4.19 Environmental Matters.

(a) Borrower and each of its Subsidiaries shall ensure that the Real Property
remains in compliance in all material respects with all Environmental Laws and
they shall not place, use, handle, generate, store, discharge, treat, dispose or
permit any of the above with respect to any Hazardous Substances on any Real
Property, except as permitted by applicable Environmental Laws.

(b) Borrower and each of its Subsidiaries shall (i) employ in connection with
the use of the Real Property appropriate technology necessary to maintain
compliance in all material respects with any applicable Environmental Laws and
(ii) dispose of any and all Hazardous Waste generated at the Real Property only
at facilities and with carriers that maintain valid permits under RCRA and any
other applicable Environmental Laws.

 

38



--------------------------------------------------------------------------------

(c) In the event Borrower or any of its Subsidiaries obtains, gives or receives
notice of any Release or threat of Release of a reportable quantity of any
Hazardous Substances at the Real Property (any such event being hereinafter
referred to as a “Hazardous Discharge”) or receives any notice of violation,
request for information or notification that it is potentially responsible for
investigation or cleanup of environmental conditions at the Real Property,
demand letter or complaint, order, citation, or other written notice with regard
to any Hazardous Discharge or violation of Environmental Laws affecting the Real
Property or Borrower’s or any of its Subsidiaries’ interest therein (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any
Person, including any state agency responsible in whole or in part for
environmental matters in the state in which the Real Property is located or the
United States Environmental Protection Agency (any such person or entity
hereinafter the “Authority”), then Borrower or the applicable Subsidiary shall,
within five (5) Business Days, give written notice of same to Agent, along with
a summary, detailing facts and circumstances of which Borrower or any of its
Subsidiaries is aware giving rise to the Hazardous Discharge or Environmental
Complaint and the measures that Borrower or the applicable Subsidiary proposes
to take with respect thereto. Such information is to be provided to allow Agent
to protect its security interest in the Real Property and the Collateral and is
not intended to create nor shall it create any obligation upon Agent or any
Lender with respect thereto.

(d) Borrower and each of its Subsidiaries shall promptly forward to Agent copies
of any request for information, notification of potential liability, demand
letter relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Substances at any other site owned, operated or used by
Borrower or any of its Subsidiaries to dispose of Hazardous Substances and shall
keep Agent updated (including forwarding copies of material correspondence)
regarding the status such claims to Agent until the claim is settled. Borrower
and each of its Subsidiaries shall promptly forward to Agent copies of all
documents and reports concerning a Hazardous Discharge at the Real Property that
Borrower and any of its Subsidiaries are required to file under any
Environmental Laws. Such information is to be provided solely to allow Agent to
protect Agent’s security interest in the Real Property and the Collateral and is
not intended to create nor shall it create any obligation upon Agent or any
Lender with respect thereto.

(e) Borrower and each of its Subsidiaries shall respond promptly to any
Hazardous Discharge or Environmental Complaint and take all necessary action in
order to comply with Environmental Laws and to avoid subjecting the Collateral
or Real Property to any Lien. If Borrower or any of its Subsidiaries shall fail
to respond promptly to any Hazardous Discharge or Environmental Complaint or
Borrower or any of its Subsidiaries shall fail to comply with any of the
requirements of any Environmental Laws, Agent on behalf of Lenders may, but
without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral: (A) give required notices, or (B) enter onto the
Real Property (or authorize third parties to enter onto the Real Property) and
take such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint. All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances, shall

 

39



--------------------------------------------------------------------------------

be paid upon demand by Borrower, and until paid shall be charged to Borrower’s
Account as a Revolving Advance of a Domestic Rate Loan (subject to Section 3.1
hereof) and such expenses so paid shall be part of the Obligations.

(f) Promptly upon the reasonable written request of Agent from time to time,
Borrower and each of its Subsidiaries shall provide Agent, at Borrower’s
expense, with an environmental site assessment or environmental audit report
prepared by an environmental engineering firm acceptable in the reasonable
opinion of Agent and in conformity with applicable ASTM or industry standards
for such site assessment or audit, to ascertain the existence of a Hazardous
Discharge and the potential costs in connection with abatement, cleanup and
removal of any Hazardous Substances found on, under, at or within the Real
Property as required by applicable Environmental Laws in connection with such
Hazardous Discharge. Any report or investigation of such Hazardous Discharge
proposed and acceptable to an appropriate Authority that is charged to oversee
the clean-up of such Hazardous Discharge shall be acceptable to Agent. If such
estimates, individually or in the aggregate, exceed $100,000, Agent shall have
the right to require Borrower or any of its Subsidiaries to post a bond, letter
of credit or other security reasonably satisfactory to Agent to secure payment
of such costs and expenses.

(g) Borrower and each of its Subsidiaries shall defend and indemnify Agent and
Lenders and hold Agent, Lenders and their respective employees, agents,
directors and officers harmless from and against all loss, liability, damage and
expense, claims, costs, fines and penalties, including reasonable attorney’s
fees, suffered or incurred by Agent or Lenders under or on account of any
Environmental Laws, including, without limitation, the assertion of any Lien
thereunder, with respect to any Hazardous Discharge, the presence of any
Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
except to the extent such loss, liability, damage or expense is attributable to
any Hazardous Discharge resulting from actions on the part of Agent or any
Lender. Borrower’s and each of its Subsidiaries’ obligations under this
Section 4.19 shall arise upon the discovery of the presence of any Hazardous
Substances at the Real Property, whether or not any federal, state, or local
environmental agency has taken or threatened any action in connection with the
presence of any Hazardous Substances. Borrower’s and each of its Subsidiaries’
obligation and the indemnifications hereunder shall survive the termination of
this Agreement.

(h) The Real Property of Borrower and each of its Subsidiaries is set forth on
Schedule 4.19 attached hereto. For purposes of Section 4.19 and 5.7, all
references to Real Property shall be deemed to include all of Borrower’s and
each of its Subsidiaries’ right, title and interest in and to its owned and
leased premises.

4.20 Financing Statements. Except as respects the financing statements filed by
Agent and the financing statements described on Schedule 1.3, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.

 

40



--------------------------------------------------------------------------------

V. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1 Authority. Borrower and each Guarantor has full power, authority and legal
right to enter into this Agreement and the Other Documents and to perform all
its respective obligations hereunder and thereunder. This Agreement and the
Other Documents constitute the legal, valid and binding obligation of Borrower
and each of its Subsidiaries enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally or general
equitable principles. The execution, delivery and performance of this Agreement
and of the Other Documents (a) are within Borrower’s and each of its
Subsidiaries’ corporate powers, have been duly authorized, are not in
contravention of law or the terms of Borrower’s and each of its Subsidiaries’
by-laws, certificate of incorporation or other similar documents relating to
Borrower’s and each of its Subsidiaries’ formation or to the conduct of
Borrower’s and each of its Subsidiaries’ business or of any material agreement
or undertaking to which Borrower or any of its Subsidiaries is a party or by
which Borrower or any of its Subsidiaries is bound, and (b) will not conflict
with nor result in any breach in any of the provisions of or constitute a
default under or result in the creation of any Lien except Permitted
Encumbrances upon any asset of Borrower or any of its Subsidiaries under the
provisions of any material agreement, charter document, instrument, by-law, or
other instrument to which Borrower or any of its Subsidiaries is a party or by
which it or its property may be bound.

5.2 Formation and Qualification.

(a) The Borrower is duly incorporated and in good standing under the laws of the
State of Delaware and the Borrower is qualified to do business and is in good
standing in the states listed on Schedule 5.2 which constitute all states in
which qualification and good standing are necessary for the Borrower to conduct
its business and own its property and where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect. The Borrower has
delivered to Agent true and complete copies of its certificate of incorporation
and by-laws and will promptly notify Agent of any amendment or changes thereto.

(b) All the Subsidiaries of the Borrower are listed on Schedule 5.2, along with
each Subsidiary’s state of incorporation and all states in which the Subsidiary
is qualified to do business. Each Subsidiary is in good standing under the laws
of the state in which it is incorporated and is qualified to do business and is
in good standing under the laws of all other states listed on Schedule 5.2 which
constitute all states in which qualification and good standing are necessary for
the Borrower to conduct its business and own its property and where the failure
to so qualify could reasonably be expected to have a Material Adverse Effect.
The Borrower has delivered to Agent true and complete copies of the certificates
of incorporation and by-laws of all Subsidiaries, and the Borrower will promptly
notify Agent of any amendment or changes thereto.

 

41



--------------------------------------------------------------------------------

5.3 Survival of Representations and Warranties. All representations and
warranties of Borrower and each of its Subsidiaries contained in this Agreement
and the Other Documents shall be true at the time of Borrower’s execution of
this Agreement and the Other Documents, and shall survive the execution,
delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto.

5.4 Tax Returns. Borrower’s and each of its Subsidiaries’ federal tax
identification number are set forth on Schedule 5.4. Borrower and each of its
Subsidiaries’ have filed all federal, state and local tax returns and other
reports each is required by law to file and has paid all taxes, assessments,
fees and other governmental charges that are due and payable unless being
contested in good faith and for which adequate accruals for tax contingencies
have been established as required under GAAP. Federal, state and local income
tax returns of Borrower and each of its Subsidiaries have been examined and
reported upon by the appropriate taxing authority or closed by applicable
statute and satisfied for all fiscal years prior to and including the fiscal
year ending December 31, 2006. The provision for taxes on the books of Borrower
and each of its Subsidiaries is adequate for all years not closed by applicable
statutes, and for its current fiscal year, and Borrower and each of its
Subsidiaries have no knowledge of any deficiency or additional assessment in
connection therewith not provided for on its books.

5.5 Financial Statements.

(a) [Reserved].

(b) The consolidated balance sheets of Borrower, its Subsidiaries and such other
Persons described therein (including the accounts of all Subsidiaries for the
respective periods during which a subsidiary relationship existed) as of
December 31, 2011, and the related consolidated statements of income, changes in
stockholder’s equity, and changes in cash flow for the year ended on such date,
all accompanied by a report thereon containing opinions without qualification by
independent registered public accountants, copies of which have been delivered
to Agent, have been prepared in good faith and in accordance with GAAP,
consistently applied and present fairly the financial position of Borrower or
its Subsidiaries at such date and the results of their operations for such
period. Since December 31, 2011, there has been no material change in the
condition, financial or otherwise, of Borrower and its Subsidiaries as shown on
the consolidated balance sheet as of such date, except changes in the ordinary
course of business, none of which individually or in the aggregate has been
materially adverse.

5.6 Corporate Name. Borrower and its Subsidiaries have not been known by any
other corporate name in the past five years and do not sell Inventory under any
other name except as set forth on Schedule 5.6, nor has Borrower or any of its
Subsidiaries been the surviving corporation of a merger or consolidation or
acquired all or substantially all of the assets of any Person during the
preceding five (5) years, except as set forth on Schedule 5.6.

 

42



--------------------------------------------------------------------------------

5.7 O.S.H.A. and Environmental Compliance.

(a) Borrower and each of its Subsidiaries has duly complied with, and its
facilities, business, assets, property, leaseholds and Equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act, RCRA and
all other Environmental Laws; there are no outstanding citations, notices or
orders of material non-compliance issued to Borrower or any of its Subsidiaries
or relating to its business, assets, property, leaseholds or Equipment under any
such laws, rules or regulations.

(b) Borrower and each of its Subsidiaries has been issued all required federal,
state and local licenses, authorizations, approvals, certificates or permits
relating to all applicable Environmental Laws.

(c) (i) Neither Borrower nor its Subsidiaries have released (as that term is
defined in the Federal Comprehensive Environmental Response, Compensation &
Liability Act, as amended) and, to the Borrower’s knowledge, no party has
released Hazardous Substances at, upon, to, in, under or within any Real
Property or any premises leased by Borrower or any of its Subsidiaries in
violation of applicable Environmental Law; (ii) to the knowledge of Borrower and
its Subsidiaries, there are no underground storage tanks or polychlorinated
biphenyls on the Real Property or any premises leased by Borrower or any of its
Subsidiaries; (iii) to the knowledge of Borrower and its Subsidiaries, neither
the Real Property nor any premises leased by Borrower or any of its Subsidiaries
has ever been used as a treatment, storage or disposal facility of Hazardous
Waste; and (iv) to the knowledge of Borrower and its Subsidiaries, no Hazardous
Substances are present on the Real Property or any premises leased by Borrower
or any of its Subsidiaries, excepting which do not violate applicable
Environmental Law.

5.8 Solvency; No Litigation, Violation, Indebtedness or Default.

(a) Borrower and each of its Subsidiaries, individually and taken as a whole, is
solvent, able to pay its debts as they mature, has capital sufficient to carry
on its business and all businesses in which it is about to engage, and (i) as of
the Closing Date, the fair present saleable value of its assets, calculated on a
going concern basis, is in excess of the amount of its liabilities and
(ii) subsequent to the Closing Date, the fair saleable value of its assets
(calculated on a going concern basis) will be in excess of the amount of its
liabilities.

(b) Except as disclosed in Schedule 5.8(b), neither Borrower nor any of its
Subsidiaries has any (i) pending or threatened litigation, arbitration, actions
or proceedings which if adversely determined could reasonably be expected to
result in a Material Adverse Effect and (ii) liabilities or indebtedness for
borrowed money other than the Obligations and the Permitted Indebtedness.

(c) Neither Borrower nor any of its Subsidiaries is in violation of any
applicable statute, regulation or ordinance in any respect which could
reasonably be expected to have a Material Adverse Effect, nor is Borrower or any
of its Subsidiaries in violation of any order of any court, governmental
authority or arbitration board or tribunal, in any respect which could
reasonably be expected to have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

(d) Neither Borrower nor any of its Subsidiaries nor any member of the
Controlled Group maintains or contributes to any Plan other than those listed on
Schedule 5.8(d) hereto. Except as set forth in Schedule 5.8(d), (i) no Plan has
incurred any “accumulated funding deficiency,” as defined in Section 302(a)(2)
of ERISA and Section 412(a) of the Code, whether or not waived, and Borrower and
each of its Subsidiaries and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA in respect of
each Plan, (ii) each Plan which is intended to be a qualified plan under
Section 401(a) of the Code as currently in effect has been determined by the
Internal Revenue Service to be qualified under Section 401(a) of the Code and
the trust related thereto is exempt from federal income tax under Section 501(a)
of the Code, (iii) neither Borrower nor any of its Subsidiaries nor any member
of the Controlled Group has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
which are unpaid, (iv) no Plan has been terminated by the plan administrator
thereof nor by the PBGC, and there is no occurrence which would cause the PBGC
to institute proceedings under Title IV of ERISA to terminate any Plan, (v) at
this time, the current value of the assets of each Plan equals or exceeds the
present value of the accrued benefits and other liabilities of such Plan and
neither Borrower nor any of its Subsidiaries nor any member of the Controlled
Group knows of any facts or circumstances which would materially change the
value of such assets and accrued benefits and other liabilities, (vi) neither
Borrower nor any of its Subsidiaries nor any member of the Controlled Group has
breached any of the responsibilities, obligations or duties imposed on it by
ERISA with respect to any Plan, (vii) neither Borrower nor any of its
Subsidiaries nor any member of a Controlled Group has incurred any liability for
any excise tax arising under Section 4972 or 4980B of the Code, and no fact
exists which could give rise to any such liability, (viii) neither Borrower nor
any of its Subsidiaries nor any member of the Controlled Group nor any fiduciary
of, nor any trustee to, any Plan, has engaged in a “prohibited transaction”
described in Section 406 of the ERISA or Section 4975 of the Code nor taken any
action which would constitute or result in a Termination Event with respect to
any such Plan which is subject to ERISA, (ix) Borrower, each of its Subsidiaries
and each member of the Controlled Group has made all contributions due and
payable with respect to each Plan, (x) there exists no event described in
Section 4043(b) of ERISA, for which the thirty (30) day notice period contained
in 29 CAR §2615.3 has not been waived, (xi) neither Borrower nor any of its
Subsidiaries nor any member of the Controlled Group has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than employees or former employees of Borrower, any of its
Subsidiaries, Affiliates and any member of the Controlled Group, and
(xii) neither Borrower nor any of its Subsidiaries nor any member of the
Controlled Group has withdrawn, completely or partially, from any Multiemployer
Plan so as to incur liability under the Multiemployer Pension Plan Amendments
Act of 1980.

5.9 [Reserved]

5.10 Licenses and Permits. Except as set forth in Schedule 5.10, Borrower and
each of its Subsidiaries (a) are in compliance with and (b) have procured and
are now in possession of, all material licenses or permits required by any
applicable federal, state, provincial or local law or regulation for the
operation of its business in each jurisdiction wherein it is now conducting or
proposes to conduct business and where the failure to procure such licenses or
permits could have a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

5.11 Default of Indebtedness. Borrower and each of its Subsidiaries are not in
default in the payment of the principal of or interest on any Indebtedness in
excess of $1,000,000 or under any instrument or agreement under or subject to
which any Indebtedness has been issued and no event has occurred under the
provisions of any such instrument or agreement which with or without the lapse
of time or the giving of notice, or both, constitutes or would constitute an
event of default thereunder.

5.12 No Default. Borrower and each of its Subsidiaries are not in default in the
payment or performance of any of its contractual obligations in excess of
$1,000,000 and no Default has occurred.

5.13 [Reserved]

5.14 Margin Regulations. Neither Borrower nor any of its Subsidiaries is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect. No part of the proceeds
of any Advance will be used for “purchasing” or “carrying” “margin stock” as
defined in Regulation U of such Board of Governors.

5.15 Investment Company Act. Neither Borrower nor any of its Subsidiaries is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, nor is it controlled by such a
company.

5.16 Disclosure. No representation or warranty made by Borrower or any of its
Subsidiaries in this Agreement or in any financial statement, report,
certificate or any other document furnished in connection herewith contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading. There is no
fact known to Borrower or any of its Subsidiaries or which reasonably should be
known to Borrower or any of its Subsidiaries which Borrower or any of its
Subsidiaries has not disclosed to Agent in writing with respect to the
transactions contemplated by this Agreement which could reasonably be expected
to have a Material Adverse Effect.

5.17 [Reserved]

 

45



--------------------------------------------------------------------------------

5.18 Interest Rate Protection Agreement. Neither Borrower nor any of its
Subsidiaries is not a party to, nor will it be a party to, any Interest Rate
Protection Agreement unless it is a Secured Interest Rate Protection Agreement.

5.19 Conflicting Agreements. No provision of any mortgage, indenture, contract,
agreement, judgment, decree or order binding on Borrower or any of its
Subsidiaries or affecting the Collateral conflicts with, or requires any Consent
which has not already been obtained to, or would in any way prevent the
execution, delivery or performance of, the terms of this Agreement or the Other
Documents.

5.20 Application of Certain Laws and Regulations. Neither Borrower nor any
Subsidiary of Borrower is subject to any statute, rule or regulation which
regulates the incurrence of any Indebtedness, including without limitation,
statutes or regulations relative to common or interstate carriers or to the sale
of electricity, gas, steam, water, telephone, telegraph or other public utility
services.

5.21 Business and Property of Borrower. Upon and after the Closing Date,
Borrower and each of its Subsidiaries do not propose to engage in any business
other than the Line of Business or lines of business and activities necessary,
incidental or related to conduct its business as presently conducted. On the
Closing Date, Borrower and its Subsidiaries will own all the property and
possess all of the rights and Consents necessary for the conduct of the business
of Borrower and each of its Subsidiaries. Neither Borrower nor any of its
Subsidiaries has changed or otherwise added any locations at which it conducts
business or maintains any assets or other property, except as previously
disclosed in writing to the Agent or as otherwise permitted herein.

5.22 Section 20 Subsidiaries. Borrower does not intend to use and shall not use
any portion of the proceeds of the Advances, directly or indirectly, to purchase
during the underwriting period, or for 30 days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

5.23 Investigations, Audits, Etc. Except as set forth on Schedule 5.23, as of
Closing neither Borrower nor any of its Subsidiaries is the subject of any
review or audit by the Internal Revenue Service or any governmental
investigation concerning the violation or possible violation of any law.

5.24 Brokerage. Except as set forth on Schedule 5.24, there are no claims for
broker’s, finder’s, due diligence, structuring, debt or equity placement fees,
commissions, or similar compensation payable with respect to the consummation of
this financing, other than fees payable to the Lenders.

 

46



--------------------------------------------------------------------------------

VI. AFFIRMATIVE COVENANTS.

Borrower shall and shall cause each of its Subsidiaries to, until payment in
full of the Obligations and termination of this Agreement:

6.1 Payment of Fees. Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h). Agent may, without
making demand, charge Borrower’s Account for all such fees and expenses.

6.2 Conduct of Business and Maintenance of Existence and Assets.

(a) Conduct and operate its business according to good business practices and
maintain all of its properties useful or necessary in its business in good
working order and condition (reasonable wear and tear excepted and except as may
be disposed of in accordance with the terms of this Agreement), (b) keep in full
force and effect its existence and comply in all material respects with the laws
and regulations governing the conduct of its business where the failure to do so
could reasonably be expected to have a Material Adverse Effect; and (c) make all
such reports and pay all such franchise and other taxes and license fees and do
all such other acts and things as may be lawfully required to maintain its
rights, licenses, leases, powers and franchises under the laws of the United
States or any political subdivision, the absence of which could reasonably be
expected to have a Material Adverse Effect.

6.3 Violations. Promptly notify Agent in writing of any violation of any law,
statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

6.4 Leasehold Agreements Borrower shall (a) provide to Agent no later than
thirty (30) days after the Closing Date landlord agreements (and, if applicable,
affirmations of landlord agreements) satisfactory to Agent with respect to all
premises leased by the Borrower or any Guarantor which are listed on Schedule
6.4, (b) prior to Borrower or any Guarantor changing its chief executive office
or moving the location of its books and records, notify the Agent of its
intention to do so and, (c) prior to Borrower or any Guarantor changing its
chief executive office or moving the location of its books and records, if Agent
in its sole discretion so requires, provide to Agent (i) landlord agreements
satisfactory to Agent with respect to the premises that are such new chief
executive office or location of books and records, and (ii) an updated Schedule
6.4 which accurately states the location of all premises with respect to which
landlord agreements have been provided to the Agent (the premises listed on
Schedule 6.4 from time to time shall be referred to herein as the “Landlord
Access Properties”);

 

47



--------------------------------------------------------------------------------

6.5 Minimum Consolidated Net Worth. Maintain a minimum Consolidated Net Worth of
(i) $250,000,000 plus (ii) on a cumulative basis, an amount equal to fifty
percent (50%) of the Consolidated Net Income of Borrower and its Subsidiaries in
each quarter thereafter, commencing with the fiscal quarter ending March 31,
2012.

6.6 Maximum Funded Debt Ratio. Maintain a Funded Debt Ratio of not greater than
2.0:1.0.

6.7 Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may reasonably request, in order that the full intent
of this Agreement may be carried into effect.

6.8 Payment of Indebtedness. Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and Borrower and each of its Subsidiaries shall have provided for
such reserves as Agent may reasonably deem proper and necessary, subject at all
times to any applicable subordination arrangement in favor of Lenders.

6.9 Standards of Financial Statements. Cause all financial statements referred
to in Sections 9.7, 9.8, 9.11, 9.12, 9.13 and 9.14 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).

6.10 Covenant to Assume Obligations and Give Security. Upon (a) the request of
the Agent, (b) the formation or acquisition of any new direct or indirect
Subsidiary of Borrower or any of its Subsidiaries, or (c) the acquisition of any
property by Borrower or any of its Subsidiaries, and such property which would
otherwise constitute Collateral, in the judgment of the Agent, upon request
shall not already be subject to a perfected first priority security interest in
favor of the Agent for the benefit of the Lenders, then Borrower and each of its
Subsidiaries shall, in each case at Borrower’s and each Subsidiary’s expense
jointly and severally:

(i) within 15 days after such request, formation or acquisition of a Subsidiary,
cause each such Subsidiary and each direct and indirect Subsidiary of such
Subsidiary to duly execute and deliver to the Agent a joinder agreement, in form
and

 

48



--------------------------------------------------------------------------------

substance satisfactory to the Agent, thereby joining this agreement as a
Guarantor and grantor of security interests and liens and assuming all of the
Obligations under this Agreement and the Other Documents provided that no
joinder, grant of a security interest or assumption may be required (if
acceptable to the Agent) from a Subsidiary organized or located outside of the
United States if the execution and delivery thereof would result in material
adverse tax consequences to Borrower or any of its Subsidiaries (as applicable);
and

(ii) at any time from time to time, promptly execute and deliver any and all
further instruments and documents and take all such other action as the Agent
may deem reasonably necessary or desirable in obtaining the full benefits of, or
in perfecting and preserving the Liens of, such assumptions, joinders,
mortgages, pledges, assignments, security agreements and security agreement
supplements.

6.11 Further Assurances.

(a) Promptly upon request by the Agent, or any Lender through the Agent, correct
any material defect or error that may be discovered in this Agreement or any
Other Document or in the execution, acknowledgement, filing or recordation
thereof, and

(b) Promptly upon request by the Agent, or any party through the Agent, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, conveyances, pledge
agreements, mortgages, deeds of trust, trust deeds, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as the
Agent, or any Lender through the Agent, may reasonably require from time to time
in order to (i) carry out more effectively the purposes of this Agreement or any
Other Document, (ii) to the fullest extent permitted by applicable law, subject
Borrower’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Other
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Other Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Agent and the Lenders the rights granted
or now or hereafter intended to be granted to the Agent and the Lenders under
this Agreement or any Other Documents or under any other instrument executed in
connection with this Agreement or any Other Document to which Borrower or any of
its Subsidiaries is or is to be a party.

6.12 Keeping of Books and Records. Keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of Borrower and each of its Subsidiaries in accordance
with GAAP.

6.13 Bank Accounts. Maintain at all times of its primary operating and
disbursement account with the Agent; provided, however, that Borrower and each
of its Subsidiaries may maintain deposits in

 

49



--------------------------------------------------------------------------------

employee payroll or other similar ordinary course of business accounts with
financial institutions other than the Agent so long as Borrower, each of its
Subsidiaries, the third party bank and the Agent have executed a Blocked Account
Agreement.

 

VII. NEGATIVE COVENANTS.

Borrower shall not, and shall not permit any of its Subsidiaries to, until
satisfaction in full of the Obligations and termination of this Agreement unless
approved by Agent:

7.1 Merger, Consolidation, Acquisition and Sale of Assets.

(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or stock
of any Person or permit any other Person to consolidate with or merge with it,
except Permitted Acquisitions or the merger of a Subsidiary into another
Subsidiary or the Borrower.

(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) inventory or other assets in the ordinary course of its
business, or (ii) as provided for under Section 4.3 hereof, or (iii) from a
Subsidiary to the Borrower or a Guarantor, (iv) from the Borrower to a
Guarantor, or (v) excess or obsolete equipment not to exceed $500,000 net book
value per annum; or

(c) Acquire all or a substantial portion of the assets or stock or other equity
interests in any Person other than a Permitted Acquisition.

7.2 Creation of Liens. Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.

7.3 Guarantees. Become liable upon the obligations of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to Lenders) except
(a) as disclosed on Schedule 7.3, (b) the endorsement of checks in the ordinary
course of business, (c) guarantees of the Borrower or Guarantors to third party
vendors, service providers, lessor or other trade creditors of obligations
entered into by the Borrower or any Guarantor in the ordinary course of
business, and (d) other guarantees by the Borrower or any Guarantor, provided
that with respect to guarantees under this clause (d), the Agent shall have
received written notice of any such guarantee to the extent relating to
obligations that exceed $1,000,000 prior to execution thereof by such Borrower
or Guarantor.

7.4 Investments. Purchase or acquire obligations or stock of, or any other
interest in, any Person, except (a) obligations issued or guaranteed by the
United States of America or any agency thereof, (b) commercial paper with
maturities of not more than 180 days and a published rating of not less

 

50



--------------------------------------------------------------------------------

than A-1 or P-1 (or the equivalent rating), (c) certificates of time deposit and
bankers’ acceptances having maturities of not more than 180 days and repurchase
agreements backed by United States government securities of a commercial bank if
(i) such bank has a combined capital and surplus of at least $500,000,000, or
(ii) its debt obligations, or those of a holding company of which it is a
Subsidiary, are rated not less than A (or the equivalent rating) by a nationally
recognized investment rating agency, (d) U.S. money market funds that invest
solely in obligations issued or guaranteed by the United States of America,
state or municipality or an agency thereof and (e) Permitted Acquisitions,
(f) intercompany loans to a Borrower or Guarantor and equity investments in a
Guarantor, (g) Foreign Exchange Agreements to the extent otherwise prohibited by
this section, and (h) transactions permitted under Sections 7.1 and 7.5 hereof.

7.5 Loans. Make advances, loans or extensions of credit to any Person, including
without limitation, any Subsidiary or Affiliate except (a) with respect to the
extension of commercial trade credit in connection with the sale of Inventory in
the ordinary course of its business, (b) loans or advances for employee
advances, employee purchases of computer products and temporary relocation
advances not to exceed $2,000,000 in the aggregate outstanding at any one time
and (e) intercompany loans to the Borrower or a Guarantor.

7.6 [Reserved]

7.7 [Reserved]

7.8 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except in respect of (a) Obligations owing to Lenders;
(b) Permitted Subordinated Indebtedness; (c) Permitted Vendor Debt including
guarantees thereof; (d) Indebtedness secured by purchase money liens or incurred
in connection with capital leases; provided, however, that the maximum aggregate
amount outstanding at any time of such Indebtedness shall not exceed
$15,000,000; (e) guarantees permitted under Section 7.3; (f) intercompany loans
to the Borrower or a Guarantor; and (g) unsecured Indebtedness comprised of earn
out payments, seller paper or deferred purchase price payments entered into in
connection with Permitted Acquisitions.

7.9 Nature of Business. Substantially change the nature of the business in which
it is presently engaged or substantially related thereto, nor except as
specifically permitted hereby purchase or invest, directly or indirectly, in any
assets or property other than in the ordinary course of business for assets or
property which are useful in, necessary for and are to be used in its business
as presently conducted or substantially related thereto.

7.10 Transactions with Affiliates. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise deal with, any Affiliate, except (a) transactions in the ordinary

 

51



--------------------------------------------------------------------------------

course of business consistent with past practices and necessary or desirable for
the prudent operation of Borrower’s and its Subsidiaries’ business for fair
consideration and, on an arm’s-length basis on terms no less favorable than
terms which have been disclosed to the Agent and which would have been
obtainable from a Person other than an Affiliate and (b) payment of salaries,
fees and bonuses to its directors, officers and employees as are usual and
customary in the Borrower’s or its Subsidiaries business.

7.11 Subsidiaries.

(a) Form any Subsidiary unless (i) such Subsidiary, to the extent required under
Section 6.10, expressly joins in this Agreement as a Guarantor and a grantor of
a security interest and guarantees the obligations of Borrower hereunder, under
the Note, and under any Other Agreement and (ii) Agent shall have received all
documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions.

(b) Enter into any partnership, joint venture or similar arrangement.

(c) Make a capital contribution to any Subsidiary, unless such Subsidiary and
Borrower have complied with Section 7.11(a) hereof.

7.12 Fiscal Year and Accounting Changes. Change its fiscal year from ending on
December 31, or make any change in accounting treatment and reporting practices
except as required or permitted as preferable by GAAP.

7.13 Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s credit on
any purchases or for any purpose whatsoever or use any portion of any Advance in
or for any business other than Borrower’s and its Subsidiaries’ business as
conducted on the date of this Agreement, or for transactions permitted
hereunder.

7.14 Amendment of Articles of Incorporation, By-Laws. Amend, modify or waive any
term or material provision of its Articles of Incorporation or by-laws in any
way that is adverse to the Agent or any Lender, unless required by law.

7.15 Compliance with ERISA. (a) (i) Maintain, or permit any member of the
Controlled Group to maintain, or (ii) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), except that
contributions are permitted to the Plan or Plans of a newly-acquired Subsidiary
that is also a Guarantor if such Plan or Plans or contributions would not place
the Borrower or Subsidiary in violation of this Section 7.15, (b) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in section 406 of ERISA and
Section 4975 of the Code, (c) incur, or permit any member of the Controlled
Group to incur, any “accumulated funding deficiency”, as that term is defined in
Section 302 of ERISA

 

52



--------------------------------------------------------------------------------

or Section 412 of the Code, (d) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could reasonably likely
result in any material liability of Borrower or any of its Subsidiaries or any
member of the Controlled Group or the imposition of a lien on the material
property of Borrower or any of its Subsidiaries or any member of the Controlled
Group pursuant to Section 4068 of ERISA, (e) assume, or permit any member of the
Controlled Group to assume, any obligation to contribute to any Multiemployer
Plan not disclosed on Schedule 5.8(d), (f) incur, or permit any member of the
Controlled Group to incur, any withdrawal liability to any Multiemployer Plan;
(g) fail promptly to notify Agent of the occurrence of any Termination Event,
(h) fail to comply, or permit a member of the Controlled Group to fail to
comply, with the material requirements of ERISA or the Code or other applicable
laws in respect of any Plan, (i) fail to meet, or permit any member of the
Controlled Group to fail to meet, all minimum funding requirements under ERISA
or the Code or postpone or delay or allow any member of the Controlled Group to
postpone or delay any funding requirement with respect of any Plan such as could
in any instance have a Material Adverse Effect.

7.16 Prepayment of Indebtedness. Except Indebtedness permitted pursuant to
Sections 7.8(b) and 7.8(c) hereof, at any time, directly or indirectly
(including by offset), prepay any Indebtedness (other than to Lenders), or,
except for prepayments of loans permitted in Section 7.5(e), repurchase, redeem,
retire or otherwise acquire any Indebtedness of Borrower or any of its
Subsidiaries.

7.17 Other Agreements. Enter into any material amendment, waiver or modification
of any material agreement in any manner materially adverse to Lenders.

 

VIII. CONDITIONS PRECEDENT.

8.1 Conditions to Initial Advances. The agreement of Lenders to make the initial
Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:

(a) Loan Documentation. Agent shall have received this Agreement and the Other
Documents, each duly executed and delivered by an authorized officer of Borrower
and each of its Subsidiaries, including any affirmations, confirmations,
amendments or modifications thereto required by Agent;

(b) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by this
Agreement, any related agreement or under law or reasonably requested by the
Agent to be filed, registered or recorded in order to create, in favor of Agent,
a perfected first priority security interest in or lien upon the Collateral
shall have been properly filed, registered or recorded in each jurisdiction in
which the filing, registration or recordation thereof is so required or
requested, and Agent shall

 

53



--------------------------------------------------------------------------------

have received an acknowledgment copy, or other evidence satisfactory to it, of
each such filing, registration or recordation and satisfactory evidence of the
payment of any necessary fee, tax or expense relating thereto;

(c) Corporate Proceedings of Borrower. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors of Borrower authorizing (i) the execution, delivery and performance
of this Agreement, the Other Documents and any related agreements, and (ii) the
granting by Borrower of the security interests in and liens upon the Collateral
in each case certified by the Secretary or an Assistant Secretary of Borrower as
of the Closing Date; and, such certificate shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded as of
the date of such certificate;

(d) Incumbency Certificates of Borrower. Agent shall have received a certificate
of the Secretary or an Assistant Secretary of Borrower, dated the Closing Date,
as to the incumbency and signature of the officers of Borrower executing this
Agreement, the Other Documents, any certificate or other documents to be
delivered by it pursuant hereto, together with evidence of the incumbency of
such Secretary or Assistant Secretary;

(e) Corporate Proceedings of each Guarantor. Agent shall have received a copy of
the resolutions in form and substance reasonably satisfactory to Agent, of the
Board of Directors of each Guarantor authorizing the execution, delivery and
performance of the Guaranty certified by the Secretary or an Assistant Secretary
of each Guarantor as of the Closing Date; and, such certificate shall state that
the resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;

(f) Incumbency Certificates of each Guarantor. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Guarantor, dated
the Closing Date, as to the incumbency and signature of the officers of each
Guarantor executing this Agreement, any certificate or other documents to be
delivered by it pursuant hereto, together with evidence of the incumbency of
such Secretary or Assistant Secretary;

(g) Certificates. Agent shall have received a copy of the Articles of
Incorporation of the Borrower and each Guarantor, and all amendments thereto,
certified by the Secretary of State or other appropriate official of such
jurisdiction of incorporation, together with copies of the by-laws of the
Borrower and each Guarantor certified as accurate and complete by the Secretary
of the Borrower;

(h) Good Standing Certificates. Agent shall have received good standing
certificates for Borrower and each Guarantor dated not more than ten (10) days
prior to the Closing Date, issued by the Secretary of State or other appropriate
official of the applicable jurisdiction of incorporation or formation, as
applicable, and each jurisdiction where the conduct of Borrower’s and each of
its Subsidiaries’ business activities or the ownership of its properties
necessitates qualification;

(i) Legal Opinion. Agent shall have received the executed legal opinion of
Wilmer Cutler Pickering Hale and Dorr LLP in form and substance satisfactory to
Agent which

 

54



--------------------------------------------------------------------------------

shall cover such matters incident to the transactions contemplated by this
Agreement, the Other Documents, and related agreements as Agent may reasonably
require and Borrower and each of its Subsidiaries hereby authorize and direct
such counsel to deliver such opinions to Agent and Lenders;

(j) No Litigation. (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
Borrower or any of its Subsidiaries or against the officers or directors of
Borrower or any of its Subsidiaries arising from their conduct as officers or
directors of Borrower or any of its Subsidiaries (A) in connection with this
Agreement, the Other Documents or any of the transactions contemplated thereby
and which, in the reasonable opinion of Agent, is deemed material or (B) which
could, in the reasonable opinion of Agent, have a Material Adverse Effect; and
(ii) no injunction, writ, restraining order or other order of any nature
materially adverse to Borrower or any of its Subsidiaries or the conduct of its
business shall have been issued by any Governmental Body;

(k) Collateral Examination. Agent shall have completed investigations,
Collateral examinations and received appraisals, the results of which shall be
satisfactory in form and substance to Lenders, of the Receivables, Inventory,
Real Property, Leasehold Interest and Equipment of Borrower and each of its
Subsidiaries and all books and records in connection therewith;

(l) Fees and Expenses. Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date and all other amounts due to the Agent
(including reimbursement of fees and expenses incurred in connection with this
transaction);

(m) [Reserved];

(n) Insurance. Agent shall have received in form and substance satisfactory to
Agent, a certificate of insurance of Borrower’s and each of its Subsidiaries’
existing liability insurance policies, together with endorsements naming Agent
additional insured;

(o) Payment Instructions. Agent shall have received written instructions from
Borrower directing the application of proceeds of the initial Advances made
pursuant to this Agreement;

(p) Blocked Accounts. Agent shall have received duly executed agreements
establishing the Blocked Accounts for Depository Accounts with financial
institutions acceptable to Agent for the collection or servicing of the
Receivables and proceeds of the Collateral;

(q) Consents. Agent shall have received any and all consents necessary to permit
the effectuation of the transactions contemplated by this Agreement and the
Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary including without limitation, any
UCC-3 termination statement or mortgages assigned to the Agent or discharged;

(r) No Adverse Material Change. (a) Since September 30, 2011, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (b) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;

 

55



--------------------------------------------------------------------------------

(s) [Reserved];

(t) Closing Certificate. Agent shall have received a closing certificate signed
by the Chief Financial Officer of Borrower dated as of the date hereof, stating
that (i) all representations and warranties set forth in this Agreement and the
Other Documents are true and correct on and as of such date, (ii) Borrower is on
such date in compliance with all the terms and provisions set forth in this
Agreement and the Other Documents and (iii) on such date no Default or Event of
Default has occurred or is continuing; and

(u) Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated
hereunder shall be satisfactory in form and substance to Agent and its counsel.

8.2 Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including, without limitation, the initial
Advance), is subject to the satisfaction of the following conditions precedent
as of the date such Advance is made:

(a) Representations and Warranties. Each of the representations and warranties
made by Borrower and its Subsidiaries in or pursuant to this Agreement and any
related agreements to which it is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement or
any related agreement shall be true and correct in all material respects on and
as of such date as if made on and as of such date except those representations
and warranties made as of a specific date;

(b) No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and

(c) Maximum Advances. In the case of any Advances requested to be made, after
giving effect thereto, the aggregate Advances shall not exceed the maximum
amount of Advances permitted under Section 2.1 hereof.

Each request for an Advance by Borrower hereunder shall constitute a
representation and warranty by Borrower as of the date of such Advance that the
conditions contained in this subsection shall have been satisfied.

 

56



--------------------------------------------------------------------------------

IX. INFORMATION AS TO BORROWER.

Borrower shall and shall cause each Guarantor to, until satisfaction in full of
the Obligations and the termination of this Agreement:

9.1 Disclosure of Material Matters. Immediately upon learning thereof, report to
Agent all matters materially and adversely affecting the value, enforceability
or collectibility of any portion of the Collateral including, without
limitation, Borrower’s or any of its Guarantors’ reclamation or repossession of,
or the return to Borrower or any of its Guarantor of, a material amount of goods
or claims or disputes asserted by any Customer.

9.2 Schedules. Borrower will deliver to Agent at such intervals as Agent may
require: (x) copies of Customer’s invoices, (y) evidence of shipment or
delivery, and (z) such further schedules, documents and/or information regarding
the Collateral as Agent may require including, without limitation, trial
balances and test verifications. Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder. The items to be provided under this Section are to be in
form satisfactory to Agent and executed by Borrower and delivered to Agent from
time to time solely for Agent’s convenience in maintaining records of the
Collateral, and Borrower’s failure to deliver any of such items to Agent shall
not affect, terminate, modify or otherwise limit Agent’s Lien with respect to
the Collateral.

9.3 Environmental Reports. Furnish Agent, concurrently with the delivery of the
financial statements referred to in Section 9.7, with a certificate signed by
the President of Borrower stating, to the best of his knowledge, that Borrower
and each of its Subsidiaries is in compliance in all material respects with all
federal, state and local laws relating to environmental protection and control
and occupational safety and health. To the extent Borrower or any of its
Subsidiaries is not in compliance with the foregoing laws, the certificate shall
set forth with specificity all areas of non-compliance and the proposed action
Borrower or the applicable Subsidiary will implement in order to achieve full
compliance.

9.4 Litigation. Promptly notify Agent in writing of any litigation, suit or
administrative proceeding affecting Borrower or any of its Subsidiaries, whether
or not the claim is covered by insurance, and of any suit or administrative
proceeding, which in any such case could reasonably be expected to have a
Material Adverse Effect.

9.5 Material Occurrences. Promptly notify Agent in writing upon the occurrence
of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports

 

57



--------------------------------------------------------------------------------

furnished to Agent fail in any material respect to present fairly, in accordance
with GAAP consistently applied, the financial condition or operating results of
Borrower or any of its Subsidiaries as of the date of such statements; (c) any
accumulated retirement plan funding deficiency which, if such deficiency
continued for two plan years and was not corrected as provided in Section 4971
of the Code, could subject Borrower or any of its Subsidiaries to a tax imposed
by Section 4971 of the Code; (d) each and every default by Borrower or any of
its Subsidiaries which could reasonably be expected to result in the
acceleration of the maturity of any Indebtedness, including the names and
addresses of the holders of such Indebtedness with respect to which there is a
default existing or with respect to which the maturity has been or could be
accelerated, and the amount of such Indebtedness; and (e) any other development
in the business or affairs of Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action Borrower or the applicable
Subsidiary proposes to take with respect thereto.

9.6 Permitted Acquisitions. For any Permitted Acquisition with respect to which
the aggregate consideration paid or payable by Borrower (including earn out
payments, seller paper or deferred purchase price payments) exceeds $10,000,000,
(a) notify Agent in writing no less than ten (10) Business Days prior to the
date that such acquisition is consummated, and (b) furnish to Agent no less than
ten (10) Business Days prior to the date that such acquisition is consummated a
pro forma Compliance Certificate satisfactory to the Agent demonstrating that no
Default or Event of Default shall have occurred or result from such Acquisition.

9.7 Annual Financial Statements. Furnish Agent within ninety (90) days after the
end of each fiscal year of Borrower and each of its Subsidiaries, consolidated
financial statements of Borrower and each of its Subsidiaries including, but not
limited to, (a) statements of income and stockholders’ equity and cash flow from
the beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied, except for changes required by new accounting pronouncements,
promulgated by the Financial Accounting Standards Board (“FASB”) on a basis
consistent with prior practices, and in reasonable detail and reported upon
without qualification by Deloitte & Touche LLP or another independent certified
public accounting firm selected by Borrower and satisfactory to Agent (the
“Accountants”), (b) a management prepared (i) schedule of the outstanding
Indebtedness for borrowed money of Borrower and each of its Subsidiaries
describing in reasonable detail each such Indebtedness issued or loan
outstanding and the principal amount and amount accrued and unpaid interest with
respect to each such Indebtedness issued or loan and (ii) consolidating
management prepared financial statements of Borrower and each of its
Subsidiaries, and (c) any management letters delivered by the Accountants to the
Borrower. If requested by the Agent, the report of the Accountants shall be
accompanied by a statement of the Accountants confirming that (a) they have
caused this Agreement to be reviewed, (b) in making the examination upon which
such report was based either no information came to their attention which to
their knowledge constituted an Event of Default or a Default under this
Agreement or any related agreement or, if such information came to their
attention, specifying any such Default or Event of Default, its nature, when it
occurred and whether it is continuing, and such report shall contain

 

58



--------------------------------------------------------------------------------

or have appended thereto calculations which set forth Borrower’s and any of its
Subsidiaries’, as applicable, compliance with the requirements or restrictions
imposed by Sections 6.5 and 6.6 hereof. In addition, the reports shall be
accompanied by (a) accounts receivable agings (b) accounts payable schedules and
(c) a compliance certificate of Borrower’s Chief Financial Officer substantially
in the form of Exhibit 9.7 (the “Compliance Certificate”) which shall state
that, based on an examination sufficient to permit him to make an informed
statement, no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Borrower or the applicable
Subsidiary with respect to such event, and such certificate shall have appended
thereto calculations which set forth Borrower’s and any of its Subsidiaries’, as
applicable, compliance with the requirements or restrictions imposed by Sections
6.5 and 6.6 hereof.

9.8 Quarterly Financial Statements. Furnish Agent within forty-five (45) days
after the end of each quarter, including the last quarter of the fiscal year an
unaudited consolidated and management prepared consolidating balance sheet of
Borrower and its Subsidiaries and unaudited statements of income and
stockholders’ equity and cash flow of Borrower and its Subsidiaries reflecting
results of operations from the beginning of the fiscal year to the end of such
quarter and for such quarter, prepared, except for changes required by new
accounting pronouncements promulgated by FASB, on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year end adjustments. The reports shall be accompanied by a
Compliance Certificate substantially in the form of Exhibit 9.7 which shall
include a certificate of Borrower’s Chief Financial Officer, which shall state
that, based on an examination sufficient to permit him to make an informed
statement, no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Borrower or the applicable
Subsidiary with respect to such event and, such certificate shall have appended
thereto calculations which set forth Borrower’s and any of its Subsidiaries’, as
applicable, compliance with the requirements or restrictions imposed by Sections
6.5 and 6.6 hereof.

9.9 [Reserved]

9.10 [Reserved]

9.11 Other Reports. Furnish Agent as soon as available, but in any event within
ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as Borrower or any of its Subsidiaries shall
send to its stockholders.

9.12 Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Note have
been complied with by Borrower and each of its Subsidiaries

 

59



--------------------------------------------------------------------------------

including, without limitation and without the necessity of any request by Agent,
(a) copies of all environmental audits and reviews, (b) at least thirty
(30) days prior thereto, notice of Borrower’s or any of its Subsidiaries’
opening of any new office or place of business or Borrower’s or any of its
Subsidiaries’ closing of any existing office or place of business, and
(c) promptly upon Borrower’s or any of its Subsidiaries’ learning thereof,
notice of any labor dispute to which Borrower or any of its Subsidiaries may
become a party, any strikes or walkouts relating to any of its plants or other
facilities, and the expiration of any labor contract to which Borrower or any of
its Subsidiaries is a party or by which Borrower or any of its Subsidiaries is
bound.

9.13 Projected Operating Budget. Furnish Agent as soon as available but not more
than thirty (30) days after Agent’s request therefor, a quarter by quarter
projected operating budget and cash flow of Borrower and its Subsidiaries for
any fiscal year (including an income statement for each month and a balance
sheet as at the end of the last month and cash flow projections in each fiscal
quarter), such projections to be accompanied by a certificate signed by the
Chief Executive Officer or Chief Financial Officer of Borrower.

9.14 Notice of Suits, Adverse Events. Furnish Agent with prompt notice of
(a) any lapse or other termination of any Consent issued to Borrower or any of
its Subsidiaries by any Governmental Body or any other Person that is material
to the operation of Borrower’s or any of its Subsidiaries’ business, (b) any
refusal by any Governmental Body or any other Person to renew or extend any such
Consent; and (c) copies of any periodic or special reports filed by Borrower or
any of its Subsidiaries or any of its Subsidiaries with any Governmental Body or
Person, if such reports indicate any material change in the business,
operations, affairs or condition of Borrower or any of its Subsidiaries, or if
copies thereof are requested by Lender, and (d) copies of any material notices
and other communications from any Governmental Body or Person which specifically
relate to Borrower or any of its Subsidiaries.

9.15 ERISA Notices and Requests. Furnish Agent with immediate written notice in
the event that (a) Borrower, any of its Subsidiaries or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which Borrower, any of its Subsidiaries or any member of
the Controlled Group has taken, is taking, or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, Department of Labor or PBGC with respect thereto, (b) Borrower, any of
its Subsidiaries or any member of the Controlled Group knows or has reason to
know that a prohibited transaction (as defined in Sections 406 of ERISA and 4975
of the Code) has occurred together with a written statement describing such
transaction and the action which Borrower, any of its Subsidiaries or any member
of the Controlled Group has taken, is taking or proposes to take with respect
thereto, (c) a funding waiver request has been filed with respect to any Plan
together with all communications received by Borrower, any of its Subsidiaries
or any member of the Controlled Group with respect to such request, (d) any
increase in the benefits of any existing Plan or the establishment of any new
Plan

 

60



--------------------------------------------------------------------------------

or the commencement of contributions to any Plan to which Borrower, any of its
Subsidiaries or any member of the Controlled Group was not previously
contributing shall occur, (e) Borrower, any of its Subsidiaries or any member of
the Controlled Group shall receive from the PBGC a notice of intention to
terminate a Plan or to have a trustee appointed to administer a Plan, together
with copies of each such notice, (f) Borrower, any of its Subsidiaries or any
member of the Controlled Group shall receive any favorable or unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of a Plan under Section 401(a) of the Code, together with copies
of each such letter; (g) Borrower, any of its Subsidiaries or any member of the
Controlled Group shall receive a notice regarding the imposition of withdrawal
liability, together with copies of each such notice; (h) Borrower, any of its
Subsidiaries or any member of the Controlled Group shall fail to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; (i) Borrower, any of its
Subsidiaries or any member of the Controlled Group knows that (A) a
Multiemployer Plan has been terminated, (B) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, or (C) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan.

9.16 Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.

 

X. EVENTS OF DEFAULT.

10.1 Specified Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a) failure by Borrower to pay any principal or interest on the Obligations when
due (including the payment of excess Advances pursuant to Section 2.7 hereof),
whether at maturity or by reason of acceleration pursuant to the terms of this
Agreement or by notice of intention to prepay, or by required prepayment or
failure to pay any other liabilities or make any other payment, fee or charge
provided for herein when due or in any Other Document;

(b) any representation or warranty made or deemed made by Borrower or any of its
Subsidiaries in this Agreement, any Other Document or any related agreement or
in any certificate, document or financial or other statement furnished at any
time in connection herewith or therewith shall prove to have been misleading in
any material respect on the date when made or deemed to have been made;

(c) issuance of a notice of Lien (other than a Permitted Encumbrance), levy,
assessment, injunction or attachment securing Indebtedness in excess of
$1,000,000 against a material portion of Borrower’s or any of its Subsidiaries’
property;

 

61



--------------------------------------------------------------------------------

(d) except as otherwise provided for in subparagraphs (a) and (c), failure or
neglect of Borrower or any of its Subsidiaries to perform, keep or observe any
term, provision, condition, covenant herein contained, or contained in any Other
Document, now or hereafter entered into between Borrower and Agent or any Lender
(except for a failure or neglect of Borrower or any of its Subsidiaries to
perform, keep or observe any term, provision, condition or covenant, contained
in Sections 4.6, 4.7, 4.9, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof) for which no cure
period is applicable or which is not cured within thirty (30) days from the
occurrence of such failure or neglect;

(e) any judgment or judgments are rendered or judgment liens filed against
Borrower or any of its Subsidiaries for an aggregate amount in excess of
$1,000,000 which within thirty (30) days of such rendering or filing is not
either satisfied, stayed or discharged of record;

(f) Borrower or any of its Subsidiaries shall (i) apply for, consent to or
suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;

(g) Borrower or any of its Subsidiaries ceases to be solvent or shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;

(h) any Subsidiary of Borrower, or any Guarantor, shall (i) apply for, consent
to or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent,
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed, within
thirty (30) days, any petition filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;

(i) any change in Borrower’s or any of its Subsidiaries’ condition or affairs
(financial or otherwise) which has a Material Adverse Effect;

(j) any Lien created hereunder or provided for hereby or under any related
agreement for any reason ceases to be or is not a valid and perfected Lien
having a first priority interest except purchase money security interests
permitted by Section 7.2 hereof (other than Permitted Liens);

 

62



--------------------------------------------------------------------------------

(k) an event of default has occurred and been declared under (i) the Permitted
Vendor Debt or (ii) the Subordinated Debt Documentation, which default shall not
have been cured or waived within any applicable grace period and for which any
lender therein is permitted to take action thereunder;

(l) default of the obligations of Borrower or any Guarantor under any other
agreement to which it is a party shall occur which materially and adversely
affects its condition, affairs or prospects (financial or otherwise) which
default is not cured within any applicable grace period;

(m) termination or breach of any Guaranty or similar agreement executed and
delivered to Agent in connection with the Obligations of Borrower or any of its
Subsidiaries, or if any Guarantor attempts to terminate, challenges the validity
of, or its liability under, any such Guaranty or similar agreement;

(n) termination or breach of any Guaranty or similar agreement executed and
delivered to Agent in connection with the Obligations of Borrower, or if any
Guarantor attempts to terminate, challenges the validity of, or its liability
under, any such Guaranty or similar agreement;

(o) any Change of Control shall occur;

(p) any material provision of this Agreement or any Other Agreement shall, for
any reason, cease to be valid and binding on Borrower, or Borrower shall so
claim in writing to Agent;

(q) (i) any Governmental Body shall revoke, terminate, suspend or adversely
modify any license, permit, patent trademark or tradename of Borrower or any of
its Subsidiaries necessary for its operations, or (ii) any agreement which is
necessary or material to the operation of Borrower’s or any of its Subsidiaries
business shall be revoked or terminated and not replaced by a substitute
acceptable to Agent within thirty (30) days after the date of such revocation or
termination, and such revocation or termination and non-replacement would
reasonably be expected to have a Material Adverse Effect;

(r) any portion of the Collateral having an aggregate value in excess of
$500,000 shall be seized or taken by a Governmental Body, or Borrower or any
Guarantor or the title and rights of Borrower or any of its Subsidiaries shall
have become the subject matter of litigation which might, in the reasonable
judgment of Agent, upon final determination, result in impairment or loss of the
security provided by this Agreement or the Other Documents;

(s) an event or condition specified in Sections 7.16 or 9.16 hereof shall occur
or exist with respect to any Plan and, as a result of such event or condition,
together with all other such events or conditions, Borrower or any of its
Subsidiaries or any member of the Controlled Group shall incur, or in the
opinion of Agent be reasonably likely to incur, a liability to a Plan or the
PBGC (or both) which, in the reasonable judgment of Agent, would have a Material
Adverse Effect; or

 

63



--------------------------------------------------------------------------------

(t) (i) failure of Borrower or any of its Subsidiaries to pay when due or within
any applicable grace period any principal or interest on Indebtedness or any
contingent obligations or (ii) breach or default of Borrower or any of its
Subsidiaries or the occurrence of any condition or event, with respect to any
Indebtedness or any contingent obligations if the effect of such failure to pay,
breach, default or occurrence is to cause or to permit the holder or holders
then to cause, such Indebtedness and/or contingent obligations having an
individual principal amount in excess of $1,000,000; or

(u) termination of an existing Blocked Account Agreement by a third party bank
party thereto that results in the termination of the Agent’s control over the
cash proceeds in a Blocked Account.

 

XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1 Rights and Remedies. Upon the occurrence of (a) an Event of Default
pursuant to Sections 10.1(f) or (h) all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lenders to make Advances shall
be deemed terminated; and, (b) any of the other Events of Default and at any
time thereafter (such default not having previously been cured), and (c) a
filing of a petition against Borrower or any Guarantor in any involuntary case
under any state or federal bankruptcy laws, the obligation of Lenders to make
Advances hereunder shall be terminated other than as may be required by an
appropriate order of the bankruptcy court having jurisdiction over Borrower or
the applicable Guarantor and in each case at the option of the Agent in its
discretion or upon written directions to do so from the Required Lenders all
Obligations shall be immediately due and payable and Lenders shall have the
right to terminate this Agreement and to terminate the obligation of Lenders to
make Advances. Upon the occurrence and the continuance of any Event of Default
and upon ten (10) days prior written notice from the Agent to the Borrower
(except with respect to the Agent’s and Lenders’ right of setoff hereunder the
exercise of which may be at any time after a Default and without any notice to
the Borrower), Agent shall have the right to exercise any and all other rights
and remedies provided for herein, under the Uniform Commercial Code and at law
or equity generally, including, without limitation, the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. During the continuance of an
Event of Default and upon ten (10) days written notice by the Agent to the
Borrower, Agent may enter any of Borrower’s or any Guarantor’s premises or other
premises without legal process and without incurring liability to Borrower or
the applicable Subsidiary therefor, and Agent may thereupon, or at any time
thereafter, in its discretion without notice or demand, take the Collateral and
remove the same to such place as Agent may deem advisable and Agent may require
Borrower or the applicable Guarantor to make the Collateral available to Agent
at a convenient place. With or without having the Collateral at the time or
place of sale, Agent may sell the Collateral, or any part thereof, at public or
private sale, at any time or place, in one or more sales, at such price or
prices, and upon such terms, either for cash, credit or future delivery, as is
commercially reasonable. Except as to that part of the Collateral which is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market,

 

64



--------------------------------------------------------------------------------

Agent shall give Borrower reasonable notification of such sale or sales, it
being agreed that in all events written notice mailed to Borrower at least ten
(10) days prior to such sale or sales is reasonable notification. At any public
sale Agent or any Lender may bid for and become the purchaser, and Agent, any
Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and such right and equity are hereby
expressly waived and released by Borrower and each Guarantor. In connection with
the exercise of the foregoing remedies, Agent is granted permission to use all
of Borrower’s and each Guarantor’s (a) trademarks, trade styles, trade names,
patents, patent applications, licenses, franchises and other proprietary rights
which are used in connection with Inventory for the purpose of disposing of such
Inventory and (b) Equipment for the purpose of completing the manufacture of
unfinished goods. The proceeds realized from the sale of any Collateral shall be
applied in the order set forth in Section 11.5 hereof. If any deficiency shall
arise, Borrower and each of its Subsidiaries shall remain liable to Agent and
Lenders therefor. Upon the occurrence of any Event of Default, Agent shall have
the right to appoint a receiver on behalf of Borrower or the applicable
Subsidiary.

11.2 Agent’s Discretion. Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.

11.3 Setoff. Notwithstanding any provision on this Agreement or any Other
Document, in addition to any other rights which Agent or any Lender may have
under applicable law, upon the occurrence and during the continuance of an Event
of Default hereunder, Agent and such Lender shall have a right without notice to
Borrower or any Guarantor to apply Borrower’s or any Guarantor’s property held
by Agent and such Lender to reduce the Obligations.

11.4 Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.

11.5 Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by the
Agent on account of the Obligations or any other amounts outstanding under any
of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees and fees of other
professionals) of the Agent in

 

65



--------------------------------------------------------------------------------

connection with enforcing its rights and the rights of the Lenders under this
Agreement and the Other Documents and any protective advances made by the Agent
with respect to the Collateral under or pursuant to the terms of this Document;

SECOND, to payment of any fees owed to the Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees and fees of other
professionals) of each of the Lenders in connection with enforcing its rights
under this Agreement and the Other Documents or otherwise with respect to the
Obligations owing to such Lender;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above;

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus including the Borrower.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH,” “SIXTH” and “SEVENTH” above; and (iii) to the
extent that any amounts available for distribution pursuant to clause “FIFTH”
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit, such amounts shall be held by the Agent in a cash collateral account
and applied (A) first, to reimburse the Issuer from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “FIFTH” and “SIXTH” above in the manner provided in this Section 11.5.

 

XII. WAIVERS AND JUDICIAL PROCEEDINGS.

12.1 Waiver of Notice. Borrower and each of its Subsidiaries hereby waive notice
of non-payment of any of the Receivables, demand, presentment, protest and
notice thereof with respect to any and all instruments, notice of acceptance
hereof, notice of loans or advances made, credit extended, Collateral received
or delivered, or any other action taken in reliance hereon, and all other
demands and notices of any description, except such as are expressly provided
for herein or any Other Document.

 

66



--------------------------------------------------------------------------------

12.2 Delay. No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any default.

12.3 Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

XIII. EFFECTIVE DATE AND TERMINATION.

13.1 Term. This Agreement shall become effective on the date hereof and shall
continue in full force and effect until February 24, 2017 (the “Term”) unless
sooner terminated as herein provided. Borrower may terminate this Agreement at
any time upon prior written notice to the Agent and the Lenders and payment in
full of the Obligations.

13.2 Termination. The termination of the Agreement shall not affect Borrower’s,
Agent’s or any Lender’s rights, or any of the Obligations having their inception
either prior to or after the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully
disposed of, concluded or liquidated. The security interests, Liens and rights
granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrower’s Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of Borrower have been paid or performed in full after the
termination of this Agreement or Borrower has furnished Agent and Lenders with
an indemnification satisfactory to Agent and Lenders with respect thereto.
Accordingly, Borrower waives any rights which it may have under the Uniform
Commercial Code to demand the filing of termination statements with respect to
the Collateral, and Agent

 

67



--------------------------------------------------------------------------------

shall not be required to send such termination statements to Borrower, or to
file them with any filing office, unless and until this Agreement shall have
been terminated in accordance with its terms and all Obligations paid in full in
immediately available funds. All representations, warranties, covenants, waivers
and agreements contained herein shall survive termination hereof until all
Obligations are paid or performed in full.

 

XIV. REGARDING AGENT.

14.1 Appointment. Each Lender hereby designates Citizens to act as Agent for
such Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.4), charges and collections (without giving effect to any collection days)
received pursuant to this Agreement, for the ratable benefit of Lenders. Agent
may perform any of its duties hereunder by or through its agents or employees.
As to any matters not expressly provided for by this Agreement (including
without limitation, collection of the Note) Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or applicable law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.

14.2 Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct, or (ii) responsible in any manner for any recitals,
statements, representations or warranties made by Borrower or any of its
Subsidiaries or any officer thereof contained in this Agreement, or in any of
the Other Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of Borrower or any
of its Subsidiaries to perform its obligations hereunder. Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any of the Other Documents, or to inspect the properties,
books or records of Borrower and each of its Subsidiaries. The duties of Agent
as respects the Advances to Borrower shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.

 

68



--------------------------------------------------------------------------------

14.3 Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of Borrower and its Subsidiaries in connection with the making and the
continuance of the Advances hereunder and the taking or not taking of any action
in connection herewith, and (ii) its own appraisal of the creditworthiness of
Borrower. Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before making of the
Advances or at any time or times thereafter except as shall be provided by
Borrower pursuant to the terms hereof. Agent shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
herein or in any agreement, document, certificate or a statement delivered in
connection with or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Other
Document, or of the financial condition of Borrower or any of its Subsidiaries,
or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement, the
Note, the Other Documents or the financial condition of Borrower or any of its
Subsidiaries, or the existence of any Event of Default or any Default.

Agent may resign on ten (10) days’ written notice to each of Lenders and
Borrower and upon such resignation, the Required Lenders will promptly designate
a successor Agent reasonably satisfactory to Borrower.

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

14.4 Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining. Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.

14.5 Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order

 

69



--------------------------------------------------------------------------------

or other document or telephone message reasonably believed by it to be genuine
and correct and to have been signed, sent or made by the proper person or
entity, and, with respect to all legal matters pertaining to this Agreement and
the Other Documents and its duties hereunder, upon advice of counsel selected by
it. Agent may employ agents and attorneys-in-fact and shall not be liable for
the default or misconduct of any such agents or attorneys-in-fact selected by
Agent with reasonable care.

14.6 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder or under the Other
Documents, unless Agent has received notice from a Lender or Borrower referring
to this Agreement or the Other Documents, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
Agent receives such a notice, Agent shall give notice thereof to Lenders. Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided, that, unless and until
Agent shall have received such directions, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
Lenders.

14.7 Indemnification. To the extent Agent is not reimbursed and indemnified by
Borrower, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct.

14.8 Agent in its Individual Capacity. With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with Borrower as
if it were not performing the duties specified herein, and may accept fees and
other consideration from Borrower for services in connection with this Agreement
or otherwise without having to account for the same to Lenders.

 

70



--------------------------------------------------------------------------------

14.9 Delivery of Documents. To the extent Agent receives financial statements
required under Sections 9.7, 9.8, 9.11, 9.12 and 9.13 from Borrower pursuant to
the terms of this Agreement, Agent will promptly furnish such documents and
information to Lenders.

14.10 Borrower’s Undertaking to Agent. Without prejudice to its obligations to
Lenders under the other provisions of this Agreement, Borrower hereby undertakes
with Agent to pay to Agent from time to time on demand all amounts from time to
time due and payable by it for the account of Agent or Lenders or any of them
pursuant to this Agreement to the extent not already paid. Any payment made
pursuant to any such demand shall pro tanto satisfy the relevant Borrower’s
obligations to make payments for the account of Lenders or the relevant one or
more of them pursuant to this Agreement.

14.11 Amendment of Article 14. Borrower agrees that the foregoing provisions of
this Article 14 constitute an agreement among the Agent and the Lenders (and the
Agent and the Lenders acknowledge that except for the provisions of
Section 14.3, Borrower is not a party to or bound by such foregoing provisions)
and that any and all of the provisions of this Article 14, with the exception of
the reasonable approval of Borrower as may be required under Section 14.3
hereto, may be amended at any time by the Lenders without the consent or
approval of, or notice to, Borrower (other than the requirement of notice to
Borrower of the resignation of the Agent and the appointment of a successor
Agent).

14.12 Additional Rights of Agent. The parties hereto agree that no amendment,
waiver, consent or other action under this Agreement will be taken that
adversely affects Agent, unless Agent shall have consented in writing to such
amendment, waiver, consent or other action.

 

XV. MISCELLANEOUS.

15.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts applied to
contracts to be performed wholly within the Commonwealth of Massachusetts. Any
judicial proceeding brought by or against Borrower with respect to any of the
Obligations, this Agreement, the Other Documents or any related agreement may be
brought in any court of competent jurisdiction in the Commonwealth of
Massachusetts, United States of America, and, by execution and delivery of this
Agreement, Borrower accepts for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. Borrower hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by registered mail (return receipt requested) directed to Borrower at its
address set forth in Section 15.6 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America. Nothing herein shall affect the right to serve process

 

71



--------------------------------------------------------------------------------

in any manner permitted by law or shall limit the right of Agent or any Lender
to bring proceedings against Borrower in the courts of any other jurisdiction.
Borrower waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens. Borrower waives the right to remove
any judicial proceeding brought against Borrower in any state court to any
federal court. Any judicial proceeding by Borrower against Agent or any Lender
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any related agreement, shall
be brought only in a federal or state court located in the County of Suffolk,
Commonwealth of Massachusetts.

15.2 Entire Understanding.

(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between Borrower, Agent and each Lender and supersedes all
prior agreements and understandings, if any, relating to the subject matter
hereof. Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by Borrower’s, Agent’s and each Lender’s respective officers. Neither
this Agreement nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged. Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Agreement and Other
Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement.

(b) The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Borrower may, subject to the provisions of this Section 15.2 (b),
from time to time enter into written supplemental agreements to this Agreement
or the Other Documents executed by Borrower, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of Lenders, Agent or Borrower thereunder or the conditions,
provisions or terms thereof of waiving any Event of Default hereunder or
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:

(i) increase the Commitment Percentage, the maximum dollar commitment of any
Lender or the Maximum Advance Amount;

(ii) extend the maturity of any Note or the due date for any amount payable
hereunder, or decrease the rate of interest or reduce any fee payable by
Borrower to Lenders pursuant to this Agreement;

(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 15.2(b);

(iv) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement, including Section 7.1 hereof) having an
aggregate value in excess of $250,000;

 

72



--------------------------------------------------------------------------------

(v) change the rights and duties of Agent; or

(vi) release any Guarantor.

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrower, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrower, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

In the event that Agent requests the consent of a Lender pursuant to this
Section 15.2 and such Lender shall not respond or reply to Agent in writing
within five (5) days of delivery of such request, such Lender shall be deemed to
have consented to the matter that was the subject of the request. In the event
that Agent requests the consent of a Lender pursuant to this Section 15.2 and
such consent is denied, then Agent may, at its option, require such Lender to
assign its interest in the Advances to Agent or to another Lender or to any
other Person designated by the Agent (the “Designated Lender”), for a price
equal to the then outstanding principal amount thereof plus accrued and unpaid
interest and fees due such Lender, which interest and fees shall be paid when
collected from Borrower. In the event Agent elects to require any Lender to
assign its interest to Agent or to the Designated Lender, Agent will so notify
such Lender in writing within forty five (45) days following such Lender’s
denial, and such Lender will assign its interest to Agent or the Designated
Lender no later than five (5) days following receipt of such notice pursuant to
a Commitment Transfer Supplement executed by such Lender, Agent or the
Designated Lender, as appropriate, and Agent.

15.3 Successors and Assigns; Participations; New Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of Borrower,
Agent, each Lender, all future holders of the Obligations and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Agent and each Lender.

(b) Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Transferee”). Each
Transferee may exercise all rights of payment (including without limitation
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Transferee were the
direct holder thereof provided that Borrower shall not be required to pay to any
Transferee more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Transferee had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrower be required to pay any such amount arising from the same circumstances
and with respect to the same Advances or other Obligations payable hereunder to
both such Lender and such Transferee. Borrower and each of its Subsidiaries
hereby grant to any Transferee a continuing security interest in any deposits,
moneys or other property actually or constructively held by such Transferee as
security for the Transferee’s interest in the Advances.

 

73



--------------------------------------------------------------------------------

(c) Any Lender may with the consent of Agent and Borrower which consent shall
not be unreasonably withheld or delayed sell, assign or transfer all or any part
of its rights under this Agreement and the Other Documents to one or more
additional banks or financial institutions and one or more additional banks or
financial institutions may commit to make Advances hereunder (each a “Purchasing
Lender”), in minimum amounts of not less than $5,000,000 (or, if less, the
entire interest of such transferring Lender), pursuant to a Commitment Transfer
Supplement, executed by a Purchasing Lender, the transferor Lender, and Agent
and delivered to Agent for recording, provided that the Borrower’s consent to
any such sale, assignment or transfer shall not be required upon an Event of
Default and during the continuance thereof. Upon such execution, delivery,
acceptance and recording, from and after the transfer effective date determined
pursuant to such Commitment Transfer Supplement, (i) Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Commitment Percentage as set forth therein, and (ii) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement, the
Commitment Transfer Supplement creating a novation for that purpose. Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of the Commitment Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents. Borrower hereby consents to the addition of such Purchasing
Lender and the resulting adjustment of the Commitment Percentages arising from
the purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents. Borrower and each of its Subsidiaries shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

(d) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement delivered to it and a register (the “Register”) for the recordation
of the names and addresses of each Lender and the outstanding principal, accrued
and unpaid interest and other fees due hereunder. The entries in the Register
shall be conclusive, in the absence of manifest error, and Borrower, Agent and
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Advance recorded therein for the purposes of this Agreement. The
Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice. Agent shall
receive a fee in the amount of $3,500 payable by the applicable Purchasing
Lender upon the effective date of each transfer or assignment to such Purchasing
Lender.

(e) Borrower authorizes each Lender to disclose to any Transferee or Purchasing
Lender and any prospective Transferee or Purchasing Lender any and all financial
information in such Lender’s possession concerning Borrower which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement
or in connection with such Lender’s credit evaluation of Borrower provided that
Agent consistent with its past practices obtains an agreement from such
Transferee or Purchasing Lender to keep such information confidential.

 

74



--------------------------------------------------------------------------------

(f) Each Lender authorizes Agent to transmit a borrowing request of Borrower to
the Lenders electronically.

15.4 Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that Borrower makes
a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for Borrower’s benefit, which are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

15.5 Indemnity. Borrower and each of its Subsidiaries shall indemnify Agent,
each Lender and each of their respective officers, directors, Affiliates,
attorneys, employees and agents from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including, without
limitation, fees and disbursements of counsel) which may be imposed on, incurred
by, or asserted against Agent or any Lender in any litigation, proceeding or
investigation instituted or conducted by any governmental agency or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent or any Lender is a party
thereto, except to the extent that any of the foregoing arises out of the
willful misconduct of the party being indemnified.

15.6 Notice. Any notice or request hereunder may be given to Borrower or to
Agent or any Lender at their respective addresses set forth below or at such
other address as may hereafter be specified in a notice designated as a notice
of change of address under this Section. Any notice, request, demand, direction
or other communication (for purposes of this Section 15.6 only, a “Notice”) to
be given to or made upon any party hereto under any provision of this Loan
Agreement shall be given or made by telephone or in writing (which includes by
means of electronic transmission (i.e., “e-mail”) or facsimile transmission in
accordance with this Section 15.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 15.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 15.6. Any Notice shall be effective:

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

 

75



--------------------------------------------------------------------------------

(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission or an
overnight courier delivery of a confirmatory Notice (received at or before noon
on such next Business Day);

(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(e) In the case of electronic transmission, when actually received; and

(f) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrower shall concurrently send a copy thereof to
the Agent, and the Agent shall promptly notify the other Lenders of its receipt
of such Notice.

 

(A)   

If to Agent or

Citizens at:

     RBS Citizens, N.A.         Corporate Banking         331 Montvale Avenue   
     Woburn, Massachusetts 01801         Attention: Marc Lubelczyk        
Telephone: (781) 665-7622    with a copy to:      Proskauer Rose LLP         One
International Place         Boston, Massachusetts 02110         Attention: Gary
J. Creem, Esq.         Telephone: (617) 526-9637         Facsimile: (617)
526-9899 (B)    If to a Lender other than Agent, as specified on the signature
pages hereof (C)   

If to Borrower

or any Guarantor:

    

PC Connection, Inc.

Route 101A (730 Milford Road)

Merrimack, New Hampshire 03054

        Attention:      Chief Financial Officer         Telephone:      (603)
423-2156         Facsimile:      (603) 423-2283    with a copy to:      Wilmer
Cutler Pickering Hale and Dorr LLP         60 State Street         Boston,
Massachusetts 02109         Attention:      Mitchel Appelbaum         Telephone:
     (617) 526-6000         Telecopier:      (617) 526-5000

 

76



--------------------------------------------------------------------------------

15.7 Survival. The obligations of Borrower or any of its Subsidiaries, as
applicable, under Sections 2.2(f), 3.7, 3.8, 3.9, 4.19(h), 14.7, 15.1, 15.5 and
15.10 shall survive termination of this Agreement and the Other Documents and
payment in full of the Obligations.

15.8 Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under applicable laws or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

15.9 Expenses. All reasonable costs and expenses including, without limitation,
reasonable attorneys’ fees (including the allocated costs of in house counsel)
and disbursements incurred by Agent on its behalf or on behalf of Lenders and
Lenders (a) in connection with the syndication, preparation, execution,
delivery, administration, modification and amendment of this Agreement or any
Other Documents (whether or not they close), (b) in all efforts made to enforce
payment of any Obligation or effect collection of any Collateral, or (c) in
connection with the negotiation, execution, modification, extension, amendment,
administration and enforcement of this Agreement or any consents or waivers
hereunder and all related agreements, documents and instruments (whether or not
they close), or (d) in instituting, maintaining, preserving, enforcing and
foreclosing on Agent’s security interest in or Lien on any of the Collateral,
whether through judicial proceedings or otherwise, or (e) in defending or
prosecuting any actions or proceedings arising out of or relating to Agent’s or
any Lender’s transactions with Borrower, or (f) in connection with any advice
given to Agent or any Lender with respect to its rights and obligations under
this Agreement and all related agreements, may be charged to Borrower’s Account
and shall be part of the Obligations, other than costs or expenses incurred by
the Agent or Lender as a result of the gross negligence or willful misconduct of
such Agent or Lender.

15.10 Injunctive Relief. Borrower recognizes that, in the event Borrower fails
to perform, observe or discharge any of its obligations or liabilities under
this Agreement, any remedy at law may prove to be inadequate relief to Lenders;
therefore, Agent, if Agent so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
that actual damages are not an adequate remedy.

 

77



--------------------------------------------------------------------------------

15.11 Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to Borrower for consequential damages
(whether direct or indirect) or special damages arising from any breach of
contract, tort or other claim relating to the establishment, administration or
collection of the Obligations.

15.12 Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

15.13 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission shall be deemed to be an original signature hereto.

15.14 Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.

15.15 Confidentiality; Sharing Information. Agent, each Lender, each Transferee
and each potential Transferee shall hold all non-public information obtained by
Agent, such Lender or such Transferee pursuant to the requirements of this
Agreement in accordance with Agent’s, such Lender’s and such Transferee’s
customary procedures for handling confidential information of this nature;
provided, however, Agent, each Lender and each Transferee may disclose such
confidential information (i) to its examiners, affiliates, outside auditors,
counsel and other professional advisors and rating agencies, (ii) to Agent, any
Lender or to any prospective Transferee or Purchasing Lender, and (iii) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal or regulatory process or inquiry; provided, further that
(x) unless specifically prohibited by applicable law or court order, Agent, each
Lender and each Transferee shall use its best efforts prior to disclosure
thereof, to notify Borrower of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body or any
regulatory review) or (B) pursuant to legal process and (y) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by Borrower other than those documents and instruments in possession
of Agent or any Lender in order to perfect its Lien on the Collateral once the
Obligations have been paid in full and this Agreement has been terminated.

 

78



--------------------------------------------------------------------------------

15.16 Publicity. Borrower and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Borrower, Agent and Lenders, including, without limitation, announcements which
are commonly known as tombstones, in such publications and to such selected
parties as Agent shall in its sole and absolute discretion deem appropriate.

15.17 Other Document. Borrower agrees and acknowledges that to the extent any
provision of this Agreement is inconsistent with any provisions of any Other
Documents (other than the LMCS Agreement), this Agreement shall govern.

15.18 Assignment to Federal Reserve. Any Lender may at any time pledge or assign
all or any portion of its rights under the Loan Agreement including any portion
of any Note to any of the twelve (12) Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or
assignment or enforcement thereof shall release such Lender from its obligations
under the Loan Agreement or any Other Document.

[Signature page to follow]

 

79



--------------------------------------------------------------------------------

Each of the parties has signed this Second Amended and Restated Revolving Credit
and Security Agreement under seal as of the day and year first above written.

 

PC CONNECTION, INC., as Borrower By:  

/S/ JACK FERGUSON

  Name: Jack Ferguson   Title: Executive VP, Treasurer and CFO GOVCONNECTION,
INC., as Guarantor By:  

/S/ GARY ANDERSON

  Name: Gary Anderson   Title: Treasurer PC CONNECTION SALES CORPORATION, as
Guarantor By:  

/S/ GARY ANDERSON

  Name: Gary Anderson   Title: Treasurer PROFESSIONAL COMPUTER CENTER, INC., as
Guarantor By:  

/S/ GLYNN SCHULZE

  Name: Glynn Schulze   Title: Treasurer MOREDIRECT, INC., as Guarantor By:  

/S/ GARY ANDERSON

  Name: Gary Anderson   Title: Treasurer



--------------------------------------------------------------------------------

 

RBS CITIZENS BANK, N.A., as Lender and as Agent By:  

/S/ MARC LUBELCZYK

  Name: Marc Lubelczyk   Title: Senior Vice President   Corporate Banking   331
Montvale Avenue   Woburn, Massachusetts 01801   Commitment Percentage: 100%



--------------------------------------------------------------------------------

STATE OF NEW HAMPSHIRE)

    ) ss.

COUNTY OF HILLSBOROUGH)

On this 23rd day of February, 2012, before me personally came Jack L. Ferguson,
to me known, who, being by me duly sworn, did depose and say that he is the
Executive Vice President, Chief Financial Officer and Treasurer of PC
Connection, Inc., the corporation described in and which executed the foregoing
instrument; and that he signed his name thereto by order of the board of
directors of said corporation.

Given under my hand and seal at Merrimack, New Hampshire this 23rd day of
February, 2012.

 

Notary Public Dolores R. Collins My Commission Expires: October 22, 2013



--------------------------------------------------------------------------------

STATE OF NEW HAMPSHIRE)

    ) ss.

COUNTY OF HILLSBOROUGH)

On this 23rd day of February, 2012, before me personally came Gary Anderson, to
me known, who, being by me duly sworn, did depose and say that he is the
Treasurer of GovConnection, Inc., the corporation described in and which
executed the foregoing instrument; and that he signed his name thereto by order
of the board of directors of said corporation.

Given under my hand and seal at Merrimack, New Hampshire this 23rd day of
February, 2012.

 

Notary Public Dolores R. Collins My Commission Expires: October 22, 2013

STATE OF NEW HAMPSHIRE)

    ) ss.

COUNTY OF HILLSBOROUGH)

On this 23rd day of February, 2012, before me personally came Gary Anderson, to
me known, who, being by me duly sworn, did depose and say that he is the
Treasurer of PC Connection Sales Corporation., the corporation described in and
which executed the foregoing instrument; and that he signed his name thereto by
order of the board of directors of said corporation.

Given under my hand and seal at Merrimack, New Hampshire this 23rd day of
February, 2012.

 

Notary Public Dolores R. Collins My Commission Expires: October 22, 2013



--------------------------------------------------------------------------------

STATE OF NEW HAMPSHIRE)

    ) ss.

COUNTY OF HILLSBOROUGH)

On this 23rd day of February, 2012, before me personally came Gary Anderson, to
me known, who, being by me duly sworn, did depose and say that he is the
Treasurer of MoreDirect, Inc., the corporation described in and which executed
the foregoing instrument; and that he signed his name thereto by order of the
board of directors of said corporation.

Given under my hand and seal at Merrimack, New Hampshire this 23rd day of
February, 2012.

 

Notary Public Dolores R. Collins My Commission Expires: October 22, 2013

STATE OF NEW HAMPSHIRE)

    ) ss.

COUNTY OF HILLSBOROUGH)

On this 23rd day of February, 2012, before me personally came Glynn Schulze, to
me known, who, being by me duly sworn, did depose and say that he is the
Treasurer of Professional Computer Center, Inc., the corporation described in
and which executed the foregoing instrument; and that he signed his name thereto
by order of the board of directors of said corporation.

Given under my hand and seal at Merrimack, New Hampshire this 23rd day of
February, 2012.

 

Notary Public Dolores R. Collins My Commission Expires: October 22, 2013



--------------------------------------------------------------------------------

Exhibit 2.1(a)

Form of Revolving Credit Note

FOURTH AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$50,000,000.00

     February 24, 2012           

FOR VALUE RECEIVED, the undersigned PC CONNECTION, INC., a corporation organized
under the laws of the State of Delaware (hereinafter, together with its
successors in title and assigns, collectively called the “Borrower”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promises to pay to the order of RBS CITIZENS, N.A., successor by
merger to Citizens Bank of Massachusetts (hereinafter, together with its
successors in title and assigns, called the “Lender”), the principal sum of
FIFTY MILLION DOLLARS ($50,000,000.00) or so much thereof as shall have been
advanced by the Lender to the Borrower by way of Revolving Advances under the
Loan Agreement (as hereinafter defined) and shall remain outstanding, such
payment to be made as hereinafter provided, and to pay interest on the principal
sum outstanding hereunder from time to time from the date hereof until the said
principal sum or the unpaid portion thereof shall have become due and payable as
hereinafter provided.

Capitalized terms used herein without definition shall have the meanings set
forth in the Loan Agreement.

The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Loan
Agreement. Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Loan Agreement.

On February 24, 2017, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrower hereunder, and the Borrower
hereby promises to pay to the Lender, the balance (if any) of the principal
hereof then remaining unpaid, all of the unpaid interest accrued hereon and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby.

The Borrower authorizes the Lender to make or cause to be made at or about the
time of any Revolving Advance or at the time of receipt of any payment of
principal of this Note, an appropriate notation on the Schedule annexed hereto
reflecting the making of such Revolving Advance or the receipt of such payment.
The outstanding amount of the Revolving Advance set forth on the Schedule
annexed hereto shall be prima facie evidence of the principal amount thereof
owing and unpaid to the Lender, but the failure to record, or any error in so
recording, any such amount on the Schedule shall not limit or otherwise affect
the obligations of the Borrower hereunder or under the Loan Agreement to make
payments of principal of and interest on this Note when due.



--------------------------------------------------------------------------------

Exhibit 2.1(a)

Form of Revolving Credit Note

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Loan Agreement.

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower in
United States Dollars, for the account of the Lender as set forth in the Loan
Agreement, on the due date of such payment, and in immediately available and
freely transferable funds. All payments on or in respects of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.

This Note is made by the Borrower to the Lender pursuant to the Third Amended
and Restated Credit and Security Agreement, dated as of February 24, 2012, among
the Borrower, as borrower, GovConnection, Inc., a corporation organized under
the laws of the State of Maryland, PC Connection Sales Corporation, a
corporation organized under the laws of the State of Delaware, MoreDirect, Inc.,
a corporation organized under the laws of the State of Florida, and Professional
Computer Center, Inc., a corporation organized under the laws of the State of
Illinois (each a “Guarantor” and collectively the “Guarantors”), RBS Citizens,
N.A. (successor by merger to Citizens Bank of Massachusetts), as lender and
agent, and the financial institutions which are or hereafter become a party
thereto (collectively, the “Lenders”) and is entitled to the benefits of said
Third Amended and Restated Credit and Security Agreement (hereinafter, as
originally executed, and as now or hereafter amended, modified, varied,
supplemented or amended and restated called the “Loan Agreement”). This Note
evidences the obligations under the Loan Agreement of the Borrower (a) to repay
the principal amount of the Revolving Advances made by the Lender to the
Borrower; (b) to pay interest on the principal amount hereof remaining unpaid
from time to time; and (c) to pay other amounts which may become due and payable
thereunder. This Note has been issued by the Borrower in replacement of the
Third Amended and Restated Revolving Credit Note, dated October 15, 2007 (the
“Original Note”), by the Borrower to the order of RBS Citizens, N.A. in the
stated principal amount of $50,000,000. The Borrower confirms that the
indebtedness outstanding under and evidenced by the Original Note on the date
hereof has not been repaid, satisfied or discharged but for all purposes has
been continued as provided herein and that the indebtedness evidenced by this
Note includes all indebtedness outstanding under the Original Note on the date
hereof.

The Borrower will have an obligation to prepay principal of this Note from time
to time if and to the extent required under, and upon the terms contained in,
the Loan Agreement.

Pursuant to and upon the terms contained in the Loan Agreement, the entire
unpaid principal of this Note, all of the interest accrued on the unpaid
principal of this Note and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable.



--------------------------------------------------------------------------------

Exhibit 2.1(a)

Form of Revolving Credit Note

This Note and the obligations of the Borrower hereunder shall be governed by and
interpreted and determined in accordance with the laws of the Commonwealth of
Massachusetts. The Borrower hereby irrevocably waives notice of acceptance,
presentment, notice of nonpayment, protest, notice of protest, suit and all
other conditions precedent in connection with the delivery, acceptance,
collection and/or enforcement of this Note, except for notice expressly provided
for in the Loan Agreement. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the courts of the Commonwealth of
Massachusetts and of any federal court located in Boston, Massachusetts in
connection with any actions or proceedings brought against the Borrower by the
holder hereof arising out of or relating to this Note.

[remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Exhibit 2.1(a)

Form of Revolving Credit Note

IN WITNESS WHEREOF, this Fourth Amended and Restated Revolving Credit Note has
been duly executed under seal by the undersigned on the day and in the year
first above written.

 

PC CONNECTION, INC. By:  

/S/ JACK FERGUSON

  Name: Jack Ferguson   Title: Executive VP, Treasurer and CFO

[Fourth Amended and Restated Revolving Credit Note]



--------------------------------------------------------------------------------

Exhibit 2.1(a)

Form of Revolving Credit Note

SCHEDULE TO

FOURTH AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

DATED

 

AMOUNT OF
LOAN

 

INTEREST
RATE

 

AMOUNT
PAID

 

NOTATION
MADE BY

 

[Fourth Amended and Restated Revolving Credit Note]



--------------------------------------------------------------------------------

EXHIBIT 9.7

COMPLIANCE CERTIFICATE

FOR QUARTER ENDING xxxx xx, 20xx

RBS Citizens, N.A., as Agent

Corporate Banking

331 Montvale Avenue

Woburn, MA 01801

Attention: Marc Lubelczyk

Re: PC Connection, Inc.

Ladies and Gentlemen:

Pursuant to the provisions of Sections 9.7 and 9.8 of that certain Third Amended
and Restated Credit and Security Agreement dated as of February [    ], 2012
(the “Loan Agreement”) by and among PC Connection Inc., a corporation organized
under the laws of the State of Delaware (the “Borrower”), GovConnection, Inc., a
corporation organized under the laws of the State of Maryland, PC Connection
Sales Corporation, a corporation organized under the laws of the State of
Delaware, MoreDirect, Inc., a corporation organized under the laws of the State
of Florida, and Professional Computer Center, Inc., a corporation organized
under the laws of the State of Illinois (each a “Guarantor” and collectively the
“Guarantors” or “Subsidiaries”), the financial institutions which are now or
which hereafter become a party hereto (collectively, the “Lenders” and
individually a “Lender”) and RBS Citizens, N.A. (“Citizens” and f/k/a Citizens
Bank of Massachusetts), as agent for Lenders (Citizens, in such capacity, the
“Agent”), the undersigned, in his capacity as an officer of the Borrower, hereby
certifies as follows:

 

(A)    (1)    The representations and warranties contained in Article V of the
Loan Agreement are true and correct on and as of the date hereof as if made on
and as of such date (except as to transactions permitted by the Loan Agreement
and except that the references in Section 5.5 of the Loan Agreement to the
financial statements of the Borrowers and each of its Subsidiaries are deemed to
refer to the most recent quarterly or annual financial statements (inclusive of
balance sheets and statements of income, retained earnings and changes in
financial position of the Borrowers) furnished to the Agent pursuant to
Section 9.7 or 9.8 of the Loan Agreement), except: [no exceptions];    (2)   
Since the end of the last fiscal quarter of the Borrower and its Subsidiaries,
neither the business nor assets nor the condition, financial or otherwise, of
the Borrower or any of its Subsidiaries has been adversely affected in any
material manner except: [no exceptions];



--------------------------------------------------------------------------------

   (3)    Except as set forth in the certificates attached hereto and except as
heretofore disclosed to the Agent in a previous Compliance Certificate, there
has been no change (i) in any charter documents or operating agreement of the
Borrower or any of its Subsidiaries heretofore certified to the Agent, or
(ii) in the incumbency of the officers of the Borrower or any of its
Subsidiaries whose signatures have heretofore been certified to the Agent;   
(4)    The financial statements submitted herewith have been prepared in
accordance with generally accepted accounting principles of the United States
consistent with those applied in the preparation of the most recent annual
financial statements furnished to the Agent pursuant to Section 5.5 or 9.7 of
the Loan Agreement, as applicable, present fairly the information contained
therein and the financial condition and the results of operations of the
Borrower and each of its Subsidiaries, on a consolidated basis, as of the date
of such financial statements, and are correct in all material respects, subject
in the case of statements furnished under Section 9.8 to normal year-end
adjustments and the absence of certain footnotes required under generally
accepted accounting principles of the United States; and    (5)    The
undersigned has caused the provisions of the Loan Agreement to be reviewed and
there is no Event of Default thereunder, and no condition which, with the
passage of time or giving of notice or both, would constitute an Event of
Default thereunder, other than: [no exceptions]. (B)       Attached hereto as
Schedule A are calculations demonstrating that, based upon the financial
statements of the Borrower and its Subsidiaries submitted herewith, the Borrower
and each of its Subsidiaries are in compliance with the financial covenants set
forth in Sections 6.5 and 6.6 of the Loan Agreement.

Terms defined in the Loan Agreement and not otherwise expressly defined herein
are used herein with the meanings so defined in the Loan Agreement.



--------------------------------------------------------------------------------

In witness whereof, the undersigned has executed this Compliance Certificate on
this     day of             , 20    .

 

PC CONNECTION, INC. By:  

 

Name:   Title:   [Must be signed by the Chief Financial Officer of the Borrower]



--------------------------------------------------------------------------------

SCHEDULE A

COMPLIANCE CERTIFICATE

Financial Covenant Compliance Computations as of xxxxxxxxx xx, 20xx

Funded Debt Ratio

Required:        Not greater than 2.0:1.0

Actual:

 

1. Average daily outstanding Advances during most recently ended fiscal quarter

   $         (for quarter ended                    , 20    )

2. Rolling four quarter Consolidated EBITDA of Borrower and its Subsidiaries

      (for the four quarters ended                    , 20    )   

 

 

    

3. Line 1: Line 2

             x.x:1.0         

 

 

     In Compliance: [Yes / No]      

Minimum Consolidated Net Worth

Required:

     

1. $250,000,000

   $ 250,000,000      

2. 50% of Consolidated Net Income of most recently ended fiscal quarter

        

 

 

    

3. Sum of Line 1 plus Line 2

   $           

 

 

    

Actual:

     

1. Consolidated total assets of the Borrower and its Subsidiaries

   $        

2. Consolidated total liabilities of the Borrower and its Subsidiaries

        

 

 

    

3. Difference of Line 1 minus Line 2

   $           

 

 

    

In Compliance: [Yes / No]

     



--------------------------------------------------------------------------------

Schedule 1.3

Permitted Encumbrances

Inventory Flooring Lines:

The Company has security agreements with two financial institutions (IBM Credit
LLC and GE Commercial Distribution Finance Corporation) to facilitate the
purchase of inventory from various suppliers under certain terms and conditions.
The agreements allow a collateralized position in inventory financed by the
financial institutions up to an aggregated amount of $47.0 million. The cost of
such financing under these agreements is borne by the suppliers. At February 17,
2012, outstandings under the lines of credit for IBM Credit LLC and GE
Commercial Distribution Finance Corporation were $9,414,000 and $2,855,000,
respectively.

Capital Leases:

In November 1997, the Company entered into a fifteen-year lease for its
corporate headquarters with an affiliated company related through common
ownership. The Company occupied the facility upon completion of construction in
late November 1998, and the lease payments commenced in December 1998.

Annual lease payments under the terms of the lease, as amended, are
approximately $911,000 for the first five years of the lease, increasing to
$1,025,000 for years six through ten and $1,139,000 for years eleven through
fifteen. The lease requires the Company to pay its proportionate share of real
estate taxes and common area maintenance charges as additional rent and also to
pay insurance premiums for the leased property. The Company has the option to
renew the lease for two additional terms of five years each. The lease has been
recorded as a capital lease.

The net book value of capital lease assets was $922,000 and $1,403,000 as of
December 31, 2011 and 2010, respectively.

Future aggregate minimum annual lease payments under these leases at
December 31, 2011 are as follows:

 

Year Ending December 31    Payments (in thousands)  

2012

   $ 1,139   

2013

     1,045      

 

 

 

Total minimum payments (excluding taxes, maintenance and insurance)

     2,184   

Less amount representing interest

     223      

 

 

 

Present value of minimum lease payments

     1,961   

Less current maturities (excluding interest)

     971      

 

 

 

Long –term portion

   $ 990      

 

 

 

 

- 1 -



--------------------------------------------------------------------------------

Schedule 1.4

Permitted Subordinated Indebtedness

None

 

- 2 -



--------------------------------------------------------------------------------

Schedule 4.5

Equipment and Inventory Locations

Omitted per Bank’s approval

 

- 3 -



--------------------------------------------------------------------------------

Schedule 4.11

Schedule of Insurance

Please see attached Certificate of Insurance previously delivered to the Agent.

 

- 4 -



--------------------------------------------------------------------------------

Schedule 4.19

Real Property

REAL PROPERTY OWNED:

None

REAL PROPERTY LEASED OR RENTED:

730 Milford Road

Merrimack, NH 03054

   Corporate headquarters, sales, finance, IT, HR, other supporting activities
(lease entire building)

732 Milford Road

Merrimack, NH 03054

   Sales and misc. storage (lease entire building)

442 Marlboro Street

Keene, NH 03431

   Sales training and miscellaneous other rooms in former residential building
(lease entire building)

450 Marlboro Street

Keene, NH 03431

   Sales, credit, legal, facilities offices (lease entire building)

Christmas Tree Inn

Marlow, NH 03456

   Training Center, offsite meeting area, record storage (old inn and adjacent
parking lot, lease entire property)

222 International Drive, Suite 125

Portsmouth, NH 03801

   Sales offices, credit (lease small part of large office building)

2870, 2835-2935 Old State Rt. 73,

Wilmington, OH, 45177

   Warehouse facilities, inventory storage, distribution Center, and shipping
(lease warehouse buildings in dedicated DHL air park)

293 Boston Post Road

Marlborough, MA 01752

   Sales offices, credit, HR offices (lease small part of large office building)

7503 Standish Place

Rockville, MD 20855

   Sales, finance, credit offices, subsidiary corporate HQ (lease part of large
office building)

800 Stevens Port Dr.

Dakota Dunes, SD 57049

   Sales offices (lease part of office building)

4800 T-Rex Ave., Ste 300

Boca Raton, FL 33431

   Sales, finance, IT, subsidiary corporate HQ (lease selected suites in office
building). Vacating 3/16/12.

1001 Yamato Rd., Suite 200

Boca Raton, FL 33431

   Sales, finance, IT, subsidiary corporate HQ (lease selected suites in office
building). Beginning 3/16/12.

Quorum Place

14901 Quorum Dr.

Dallas, TX 75254

   Sales suite (lease small office in office building)

 

- 5 -



--------------------------------------------------------------------------------

 

Maritime Bldg.

911 Western Ave., Suite 403

Seattle, WA 98104

   Sales suite (lease small office in office building)

1433 Hamilton Pkwy

Itasca, IL 60143

   Sales, finance, IT, subsidiary corporate HQ (lease part of office building).

 

- 6 -



--------------------------------------------------------------------------------

Schedule 5.2

States of Qualification

PC CONNECTION, INC. & SUBSIDIARIES

 

State

  

PC Connection

Inc.

   PC Connection
Sales Corp.    Gov Connection,
Inc.    MoreDirect,
Inc.    Professional
Computer
Center, Inc. AK          X       AL             X    AR             X    AZ   
            X CA          X    X    X CO                X CT          X    X   
DC          X       DE    X    X    X       FL          X    X    X GA         
      X HI          X       IA                X ID       X          IL         
X       X IN          X       X KY    X       X       X LA          X       X MA
               X MD          X    X    X MI    X             X MN               
X MO       X       X    X NC             X    X ND       X    X       NE      
      X    NH    X    X    X    X    NJ    X             X NM          X    X   
NV                X NY          X    X    X OH    X    X    X       X PA      
   X       X

 

- 7 -



--------------------------------------------------------------------------------

 

State

  

PC Connection

Inc.

   PC Connection
Sales Corp.    Gov Connection,
Inc.    MoreDirect,
Inc.    Professional
Computer
Center, Inc. SC       X    X    X    X SD          X       TN                X
TX                X UT          X    X    X VA    X       X       X WA         
X       X WI                X WV       X    X    X   

 

- 8 -



--------------------------------------------------------------------------------

Schedule 5.4

Federal Tax Identification Number

 

PC Connection, Inc.

   02-0513618

PC Connection Sales Corporation

   02-0497006

GovConnection, Inc.

   52-1837891

MoreDirect, Inc.

   65-0526173

Professional Computer Center, Inc.

   36-3236851

 

- 9 -



--------------------------------------------------------------------------------

Schedule 5.6

Prior Names

Of

PC CONNECTION, INC. AND SUBSIDIARIES

PC Connection Sales Corporation

Prior to the Corporate Reorganization effective January 1, 2000, this legal
entity was known as PC Connection, Inc. On January 1, 2000, that company
reorganized into a holding company format under which the old PC Connection,
Inc. became a subsidiary of the new holding company and changed its name to PC
Connection Sales Corp., and then to PC Connection Sales Corporation. The new
holding company, named Holdco, Inc. changed its name to PC Connection, Inc.

This company sells product under the following dbas and trade names: PC
Connection, MacConnection, and PC Connection Express.

GovConnection, Inc.

Effective January 10, 2002, ComTeq Federal, Inc. changed its name to
GovConnection, Inc. This company formerly sold products under the ComTeq, ComTeq
Federal of New Hampshire, and PC Connection Federal dba. It now uses
GovConnection as dba.

MoreDirect, Inc.

This company, acquired by the Borrower on April 4, 2002, was known as Corporate
Buying Service prior to 2000 and MoreDirect.com, Inc. from 2000 to 2001. Its
current name was adopted in 2001.

Professional Computer Center, Inc.

This company, acquired by the Borrower on March 17, 2011. This company sells
product and services under the dbas Valcom Technology Management Solutions and
ValCom.

 

- 10 -



--------------------------------------------------------------------------------

Schedule 5.8(b)

Schedule of Litigation

None

 

- 11 -



--------------------------------------------------------------------------------

Schedule 5.8(d)

Schedule of Pension Plans

PC Connection, Inc. and Subsidiaries (excluding Professional Computer Center,
Inc.)

Welfare Benefit Plan (health, dental, vision, life, 125 cafeteria plans, etc.)

Employee 401(k) and Profit Sharing Plan. The Company has a contributory
profit-sharing and employee savings plan covering all qualified employees. No
contributions to the profit-sharing element of the plan were made by the Company
in 2011, 2010, or 2009. Given the decline in IT spending experienced in 2009,
the Company suspended, effective July 1, 2009, employer-matching contributions
to the employee savings element of such plan. Effective January 1, 2011, the
Company reinstated the employer matching contribution. The Company made matching
contributions of $1,288,000 in 2011, $0 in 2010, and $595,000 in 2009.

Professional Computer Center, Inc.

Welfare Benefit Plan (health, dental, vision, life, 125 cafeteria plans, etc.)

Professional Computer Center, Inc’s 401(k) Plan will be merging into PC
Connection, Inc.’s Plan (“plan-to-plan transfer”) effective April 1, 2012.

 

- 12 -



--------------------------------------------------------------------------------

Schedule 5.10

Licenses and Permits

None

 

- 13 -



--------------------------------------------------------------------------------

Schedule 5.23

Tax Audits and Investigations Open

None

 

- 14 -



--------------------------------------------------------------------------------

Schedule 5.24

Claims for Brokerage Commissions, Fees for Loan Facility

None

 

- 15 -



--------------------------------------------------------------------------------

Schedule 6.4

Landlord Access Properties

PC Connection, Inc.

730 Milford Rd.

Merrimack, NH 03054

MoreDirect, Inc.

1001 Yamato Rd., Suite 200

Boca Raton, FL, 33431

Professional Computer Center, Inc.

1433 Hamilton Parkway

Itasca, IL 60143-1188

 

- 16 -



--------------------------------------------------------------------------------

Schedule 7.3

Guarantees

1. PC Connection, Inc. is guarantor under a Blanket Guaranty Agreement filed
with Dunn & Bradstreet under which PC Connection, Inc. guaranties all of the
obligations of PC Connection Sales Corporation, GovConnection, Inc., MoreDirect,
Inc., and Professional Computer Center, Inc. This guaranty form was filed in
order for Dunn & Bradstreet to assign PC Connection Inc.’s 5A1 rating to the
other subsidiaries as well.

2. PC Connection, Inc. and subsidiaries may individually or collectively
guarantee one another’s obligations with IBM Credit LLC under an inventory
financing agreement.

3. PC Connection, Inc. and subsidiaries may individually or collectively
guarantee one another’s obligations with GE Commercial Distribution Finance
Corporation under an inventory financing agreement.

4. PC Connection, Inc. may guarantee the obligations of one or more of its
Subsidiaries with trade creditors who require specific guarantees in addition to
the blanket guaranty in # 1 above.

 

- 17 -